

Exhibit 10.51


EXECUTION VERSION


ARRANGEMENT AGREEMENT


among


ACORN ENERGY, INC.,


COREWORX INC.


and


DECISION DYNAMICS TECHNOLOGY LTD.


Dated as of March 2, 2010

 
-1-

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS


ARTICLE I. DEFINITIONS
    5          
Section 1.01
Definitions.
    5          
ARTICLE II. ARRANGEMENT
    15          
Section 2.01
Implementation Steps by the Company.
    15
Section 2.02
Interim Order
    15
Section 2.03
Articles of Arrangement.
    16
Section 2.04
Circular.
    16
Section 2.05
Preparation of Filings.
    16
Section 2.06
Company Action.
    17
Section 2.07
Court Proceedings.
    17
Section 2.08
Government Filings.
    18
Section 2.09
Purchase Consideration.
    18
Section 2.10
Company Stock Options, Shares for Service, Deferred Share Units and Company
Warrants.
    19
Section 2.11
Securities Act Exemption.
    19          
ARTICLE III. REPRESENTATIONS AND WARRANTIES OF THE COMPANY
    20          
Section 3.01
Organization and Qualification; Subsidiaries.
    20
Section 3.02
Certificate of Incorporation and By-Laws.
    21
Section 3.03
Authority.
    21
Section 3.04
No Conflict; Required Filings and Consents.
    21
Section 3.05
Capitalization.
    22
Section 3.06
Securities Law Matters; Financial Statements.
    23
Section 3.07
Information to be Supplied
    24
Section 3.08
Permits; Compliance.
    25
Section 3.09
Absence of Certain Changes or Events.
    25
Section 3.10
Absence of Litigation.
    26
Section 3.11
Contracts.
    26
Section 3.12
Employee Matters.
    27
Section 3.13
Customers.
    29
Section 3.14
Property and Leases.
    30
Section 3.15
Intellectual Property.
    30
Section 3.16
Taxes.
    32
Section 3.17
Environmental Matters.
    35
Section 3.18
Insurance.
    36
Section 3.19
Brokers.
    36
Section 3.20
Related Party Transactions; Collateral Benefit.
    36
Section 3.21
Disclosure.
    37
Section 3.22
Certain Payments and Foreign Corrupt Practices Act.
    37
Section 3.23
Takeover Statutes.
    38
Section 3.24
No Other Purchase Agreements.
    38
Section 3.25
Personal Property.
    38
Section 3.26
Warranty and Product Liability Matters.
    38
Section 3.27
Privacy Laws.
    39
Section 3.28
Not Engaged in Cultural Business.
    39
Section 3.29
Solvency.
    39
Section 3.30
Banking and Attorneys.
    39          
ARTICLE IV. REPRESENTATIONS AND WARRANTIES OF THE PARENT AND THE PURCHASER
    40          
Section 4.01
Corporate Organization.
    40
Section 4.02
Authority.
    40
Section 4.03
No Conflict; Required Filings and Consents.
    40


 
-2-

--------------------------------------------------------------------------------

 


Section 4.04
Capitalization.
    41
Section 4.05
Litigation.
    41
Section 4.06
No Vote Required.
    41
Section 4.07
Operations of Purchaser.
    41
Section 4.08
Brokers.
    41
Section 4.09
Parent SEC Documents.
    41
Section 4.10
Material Changes.
    41
Section 4.11
Sarbanes-Oxley; Controls.
    42
Section 4.12
NASDAQ Listing.
    42
Section 4.13
                 
ARTICLE V. CONDUCT OF BUSINESS PRIOR TO THE EFFECTIVE DATE
    43          
Section 5.01
Conduct of Business by the Company.
    43
Section 5.02
Pre-Acquisition Transactions.
    45
Section 5.03
Covenants of the Company Regarding the Arrangement.
    46
Section 5.04
Covenants of the Purchaser.
    47          
ARTICLE VI. ADDITIONAL AGREEMENTS
    48          
Section 6.01
Access to Information; Confidentiality.
    48
Section 6.02
Privacy Matters.
    48
Section 6.03
No Solicitation of Transactions.
    49
Section 6.04
Company Meeting.
    51
Section 6.05
Notification of Certain Matters.
    51
Section 6.06
Further Action; Reasonable Efforts.
    52
Section 6.07
Purchaser.
    52
Section 6.08
Public Announcements.
    52
Section 6.09
Transfer Tax.
    52
Section 6.10
Company Stock Options.
    53
Section 6.11
Company Warrants.
    53
Section 6.12
Cancellation of Other Securities.
    53
Section 6.13
Support Agreements.
    53
Section 6.14
Employment Arrangements.
    53
Section 6.15
Maintain Insurance.
    53
Section 6.16
Fulfillment of Conditions.
    54
Section 6.17
Indemnification.
    54          
ARTICLE VII. CONDITIONS
    54          
Section 7.01
Conditions Precedent to Each Party’s Obligations
    54
Section 7.02
Conditions Precedent to Obligations of Parent and Purchaser.
    55
Section 7.03
Conditions Precedent to Obligations of the Company.
    56
 
       
ARTICLE VIII. TERMINATION, AMENDMENT AND WAIVER
    57          
Section 8.01
Termination by Mutual Consent.
    57
Section 8.02
Termination by Parent or the Company.
    57
Section 8.03
Termination for Breach of Representations and Warranties.
    58
Section 8.04
Termination by Parent.
    58
Section 8.05
Effect of Termination and Abandonment.
    59
 
       
ARTICLE IX. GENERAL PROVISIONS
    60          
Section 9.01
Survival of Representations and Warranties.
    60
Section 9.02
Amendments, Modification and Waiver.
    60
Section 9.03
Notices.
    60
Section 9.04
Severability.
    62
Section 9.05
Entire Agreement; Assignment.
    62
Section 9.06
Parties in Interest.
    62
Section 9.07
Interpretation.
    62
Section 9.08
Specific Performance.
    62
Section 9.09
Governing Law.
    63


 
-3-

--------------------------------------------------------------------------------

 


Section 9.10
Waiver of Jury Trial.
    63
Section 9.11
Headings.
    63
Section 9.12
Counterparts.
    63
Section 9.13
Adjustment.
    63
Section 9.14
Currency.
    63


 
-4-

--------------------------------------------------------------------------------

 

ARRANGEMENT AGREEMENT


THIS ARRANGEMENT AGREEMENT (this “Agreement”) is made as of March 2, 2010 by and
among Acorn Energy, Inc., a Delaware corporation (“Parent”), Coreworx Inc., a
corporation incorporated under the Business Corporations Act (Ontario) and a
wholly-owned subsidiary of Parent (“Purchaser”) and Decision Dynamics Technology
Ltd. a corporation incorporated under the Canada Business Corporations Act (the
“Company”).


WHEREAS, the Boards of Directors of Parent, Purchaser and the Company have each
approved the terms and conditions of a business combination of the Company and
the Purchaser, upon the terms and subject to the conditions set forth herein;


WHEREAS, the business combination of the Company and the Purchaser shall be
effected by the terms of this Agreement through a plan of arrangement, pursuant
to section 192 of the CBCA (as defined below), of the Company;


WHEREAS, the Arrangement (as defined below) is intended, among other things, to
provide holders of the Aggregate Outstanding Company Stock with the opportunity
to dispose of their shares of Company Common Stock in exchange for shares of
Parent Common Stock on the terms and subject to the conditions set out herein;


WHEREAS, the Board of Directors of the Company (the “Company Board”) has
unanimously (i) determined that the Arrangement is fair to the Company
Shareholders (as defined below) and in the best interests of the Company,
approved this Agreement and declared its advisability and approved the
Arrangement and the other transactions contemplated by this Agreement, and (ii)
resolved to recommend acceptance of the Arrangement and adoption of this
Agreement by the Company Shareholders and Company Optionholders (each as defined
below); and


WHEREAS, as a condition and as an inducement to the Parent’s willingness to
enter into this Agreement, the Parent, the Purchaser and (i) each Insider (as
defined below) who holds Company Securities (the “Company Insiders”) and (ii)
certain Major Shareholders (as defined below) who hold Company Securities,  have
entered into Support Agreements substantially in the form annexed hereto as
Annex III (collectively, the “Support Agreements”), pursuant to which, among
other things, such Company Insiders and Major Shareholders have irrevocably
agreed to exercise all voting rights attaching to their Company Securities
beneficially owned by them in favour of the Arrangement and against any
competing proposals.


NOW, THEREFORE, in consideration of the foregoing and the mutual covenants and
agreements herein contained, and intending to be legally bound hereby, the
Parent, the Purchaser and the Company hereby agree as follows:


ARTICLE I.
DEFINITIONS


Section 1.01
Definitions.



(a) For purposes of this Agreement:


“Action” means any investigation, litigation, suit, claim, action, or other
legal, administrative or arbitration proceeding of any nature whatsoever.

 
-5-

--------------------------------------------------------------------------------

 


“Affiliate” of a specified Person means any other Person who, directly or
indirectly through one or more intermediaries, Controls, is controlled by, or is
under common Control with, such specified Person.


“Aggregate Outstanding Company Stock” means a number of shares of Company Common
Stock which, subject to Sections 6.10 and 6.11, shall not exceed 59,005,466
shares of Company Common Stock outstanding on the date hereof, plus such shares
of Company Common Stock as shall be issued upon the exercise of Company Stock
Options, Deferred Share Units or Company Warrants or issued as Shares for
Service, in accordance with the terms and conditions hereof.


“Annual Financial Statements” means the audited consolidated financial
statements of the Company as at and for each of the fiscal years ended December
31, 2008 and December 31, 2007 together with the notes thereto and the auditors’
report thereon.


“Arrangement” means an arrangement under Section 192 of the CBCA on the terms
and subject to the conditions set out in the Plan of Arrangement, subject to any
amendments or variations thereto made in accordance with Section 9.02 hereof or
Article 5 of the Plan of Arrangement or made at the direction of the Court in
the Interim Order or the Final Order.


“Arrangement Resolution” means the special resolution of the Company
Shareholders and Company Optionholders, to be substantially in the form and
content of Annex I annexed hereto.


“Articles of Arrangement” means the articles of arrangement of the Company in
respect of the Arrangement that are required to be sent to the Director after
the Final Order is made.


“Books and Records” means all books of account, share registers and other
financial and corporate records, copies of tax records, sales and purchase
records, customer and supplier lists, formulae, business reports, registers and
operating manuals, plans and projections and all other documents, files,
correspondence and other information (whether in written, printed, electronic or
computer printout form), of the Company and each Company Subsidiary.


“Business Day” means any day on which banks are not required or authorized to
close in the City of Toronto or in the City of Calgary or the City of Edmonton.


“Canadian Dollars” or “Cdn.$” means lawful currency of Canada.


“Canadian Securities Laws” means all applicable securities laws in the provinces
of Canada, all as now enacted or as the same may from time to time be amended,
re-enacted or replaced, the respective regulations, rules, orders and forms
under such laws and the applicable published policy statements of and any
exempting orders issued by the Canadian Securities Regulators.


“Canadian Securities Regulators” means the securities commission or other
securities regulatory authority in each of the provinces of Canada.


“CBCA” means the Canada Business Corporations Act as in effect as of the date
hereof and as may be amended from time to time prior to the Effective Time.


“Certificate” means a certificate or certificates representing shares of Company
Common Stock.


“Circular” means the notice of the Company Meeting, accompanying management
proxy circular and forms of proxy, including all appendices thereto, to be sent
to the Company Shareholders and the Company Optionholders, as applicable, in
connection with the Company Meeting, as same may be amended from time to time.


“Closing” means the closing of the Transactions contemplated by this Agreement.

 
-6-

--------------------------------------------------------------------------------

 

“Code” means the U.S. Internal Revenue Code of 1986, as amended.


“Company Common Stock” means the common shares of the Company, without par
value.


“Company Disclosure Schedule” means the disclosure schedule delivered by the
Company to the Parent and the Purchaser concurrently with the execution of this
Agreement.


“Company Financial Advisor” means Meyers Norris Penny LLP.


“Company Insider” means (a) a director, senior officer or Affiliate of the
Company, or (b) any Person who beneficially owns, directly or indirectly,
Company Common Stock or who exercises control or direction over Company Common
Stock or a combination of both carrying more than 10 per cent of the voting
rights attached to all shares of Company Common Stock outstanding at the date
hereof.


“Company Material Adverse Effect” means any change, circumstance, occurrence,
event, fact or effect (a) that has given rise to, or would reasonably be
expected to give rise to, a material adverse change, or that has had, or would
reasonably be expected to have, a material adverse effect (taken alone or in the
aggregate with any other adverse change or effect) in, on or with respect to the
business, results of operations, condition (whether financial or otherwise),
capital or future prospects of the Company and the Company Subsidiaries taken
individually or as a whole; or (b) that is preventing or materially impeding, or
is reasonably likely to prevent or materially impede, the Company from
performing its obligations under this Agreement; provided, however, that the
definition set forth in clause (a) above shall not include any event,
circumstance, change, occurrence, fact or effect resulting solely from or
relating solely to: (i) changes in the North American or international financial
markets in general, (ii) any change in the market price or trading volume of the
Company Common Stock, (iii) changes in general economic conditions in any region
in which the Company or the Company Subsidiaries operate, (iv) changes in the
industry in which the Company and the Company Subsidiaries operate, (v) the
public announcement of this Agreement or the Transactions, (vi) any change in
Laws of general applicability or any interpretation thereof by any Governmental
Authority, (vii) any natural disaster or any acts of terrorism, sabotage,
military action or war (whether or not declared) or any escalation or worsening
thereof, or (viii) changes in GAAP, provided, that in the case of clauses (i),
(iii), (iv) and (vi) that such change does not effect the Company and the
Company Subsidiaries in a manner that is materially disproportionate to the
effect on companies of a similar size operating in the same industry as the
Company.


“Company Meeting” means the special meeting of the Company Shareholders and
Company Optionholders, including any adjournment thereof, to be called and held
in accordance with the Interim Order, to consider the Arrangement, and for any
other proper purpose as may be set out in the notice for such meeting.


“Company Optionholders” means the holders of Company Stock Options.


“Company Permit” means all franchises, grants, authorizations, licenses,
certifications, permits, easements, variances, exceptions, consents,
certificates, approvals and orders of any Governmental Authority necessary for
each of the Company and the Company Subsidiaries to own, lease and operate its
properties or to carry on its business as it is now being conducted and proposed
to be conducted after the Effective Time.


“Company Reports” means all forms, news releases, reports, statements, schedules
and other documents required to be filed by the Company with the Canadian
Securities Regulators, whether filed prior to or subsequent to the date hereof.

 
-7-

--------------------------------------------------------------------------------

 


“Company Securities” means collectively the Company Common Stock, the Company
Warrants, the Company Stock Options, the Deferred Share Units, the Shares for
Service and any other shares or securities of any nature issued by the Company
from time to time.


“Company Shareholders” means the holders of Company Common Stock.


“Company Stock Options” means, at any time or times, the options to purchase
shares of Company Common Stock, granted under the Company Stock Option Plan,
whether or not exercisable and whether or not vested, being outstanding and
unexercised, at such time or times.


“Company Stock Option Plan” means the stock option plan of the Company as
amended to date and as it may be further amended from time to time as expressly
permitted by this Agreement.


“Company Subsidiaries” means each of Decision Dynamics Technology Inc., and any
other Subsidiary of the Company from time to time.


“Company Warrants” means the share purchase warrants issued by the Company on
June 29, 2007, to MMV Financial Inc., that are exercisable for an aggregate of
1,265,000 shares of Company Common Stock at an exercise price of $0.305 per
share.


“Company Warrantholders” means the holders of Company Warrants.


“Confidentiality Agreement” means the confidentiality agreement dated as of
September 30, 2009 between the Purchaser and the Company.


“Contamination” means the presence of, or Release on, under, from or to the
environment of any Hazardous Substance, except the routine storage and use of
Hazardous Substances from time to time in the ordinary course of business, in
compliance with Environmental Laws and with good commercial practice.


“Control” (including the terms “controlled by” and “under common control with”)
means the possession, directly or indirectly, or as trustee or executor, of the
power to direct or cause the direction of the management and policies of a
Person, whether through the ownership of voting securities, as trustee or
executor, by contract or credit arrangement or otherwise.


“Court” means the Court of Queen’s Bench of Alberta.


“Deferred Share Units” means those deferred share units issued pursuant to the
Share Accumulation Plan whereby deferred share units can be exchanged for either
cash or Company Common Stock.


“Deferred Share Unitholders” means the holders of Deferred Share Units.


“Director” means the Director appointed pursuant to section 260 of the CBCA.


“Dissent Rights” means the rights of holders of Company Common Stock to dissent
in respect of the Arrangement as described in Section 3.01 of the Plan of
Arrangement.


“Dissenting Shareholder” means a holder of Company Common Stock who duly
exercises Dissent Rights in respect of the shares of Company Common Stock held
by such holder.


“Drop Dead Date” means May 28, 2010 or such later date as may be mutually agreed
by the parties to this Agreement.

 
-8-

--------------------------------------------------------------------------------

 


“Effective Date” means the date shown on the certificate of arrangement to be
issued by the Director under the CBCA giving effect to the Arrangement.


“Effective Time” means 12:01 a.m. (Calgary time) on the Effective Date.


“Environmental Laws” means any Law, permit, authorization and opinion relating
to: (A) the environment, human health or safety associated with the environment,
or natural resources; (B) the handling, use, presence, disposal, release or
threatened release of any Hazardous Substance; or (C) noise, odour, wetlands,
pollution, Contamination or any injury or threat of injury to persons or
property.


“Escrow Agreement” means the escrow agreement to be entered into among the
Parties, the Major Shareholders, Company Insiders and Computershare Investor
Services Inc., as escrow agent, pursuant to which the Major Shareholders and
Company Insiders will deposit the Parent Stock that they receive pursuant to the
Arrangement with one-third of such shares being released on Closing, one-third
of such shares being released on the date that is 90 days from Closing and the
remainder of such shares being released on the date that is 180 days from
Closing.


“Exchange Act” means the Securities Exchange Act of 1934, as amended.


“Exercise Date” means the date that is two Business Days prior to the Effective
Date.


“Expense Reimbursement Costs” means and includes all documented, out-of-pocket
expenses incurred in connection with the acquisition contemplated by this
Agreement, including without limitation all lawyers, accountants, consultants,
experts and investment banking fees and expenses incurred by a party to this
Agreement or any of its Affiliates in connection with or relating to the
preparation, authorization, negotiation, execution and/or performance of this
Agreement and the transactions contemplated thereby, including the financing
thereof.


“Final Order” means the final order of the Court approving the Arrangement as
such order may be amended by the Court at any time prior to the Effective Date
or, if appealed, then, unless such appeal is withdrawn or denied, as affirmed.


“Financial Statements” means, collectively, the Annual Financial Statements and
the Third Quarter Financial Statements.


“Generally Accepted Accounting Principles” or “GAAP” means those accounting
principles which are recognized as being generally accepted in Canada by the
Canadian Institute of Chartered Accountants from time to time, as set out in the
Handbook published by the Canadian Institute of Chartered Accountants, as
amended from time to time.


“Governmental Authority” means: (i) any domestic or foreign, national, federal,
provincial, state, county, local, municipal or regional government or body; (ii)
any multinational, multilateral or international body; (iii) any subdivision,
agency, commission, board, instrumentality or authority of any of the foregoing
governments or bodies; (iv) any quasi-governmental or private body exercising
any regulatory, expropriation or taxing authority under or for the account of
any of the foregoing governments or bodies; (v) any domestic, foreign,
international, multilateral or multinational judicial, quasi-judicial,
arbitration or administrative court, tribunal, commission, board or panel; or
(vi) any person employed by, acting for, or on behalf of, any of the foregoing
bodies; and without limiting the generality of the foregoing, shall include the
Canadian Securities Regulators and the U.S. Securities Regulators.


“Hazardous Substances” means: (A) any hazardous substance, pollutant or
contaminant, as such terms are defined under any Environmental Law; (B) any
petroleum or petroleum product or by-product, asbestos or asbestos-containing
material, urea-formaldehyde, lead-containing paint or plumbing, polychlorinated
biphenyls, radioactive materials or radon; and (C) any other substance which is
the subject of regulatory action by any Governmental Authority pursuant to or
could give rise to Liability under any Environmental Law.

 
-9-

--------------------------------------------------------------------------------

 

“Indebtedness” means, as of a given time, (i) all indebtedness for borrowed
money or for the deferred purchase price of property or services in respect of
which the Company or any of the Company Subsidiaries is liable, contingently or
otherwise, as obligor or otherwise, and any commitment by which the Company or
any of the Company Subsidiaries assures a creditor against loss, including
contingent reimbursement obligations with respect to letters of credit; (ii) all
indebtedness guaranteed in any manner by the Company or any of the Company
Subsidiaries, including a guarantee in the form of an agreement to repurchase or
reimburse; (iii) all obligations under capitalized leases in respect of which
the Company or any of the Company Subsidiaries is liable, contingently or
otherwise, as obligor, guarantor or otherwise, or in respect of which
obligations the Company or any of the Company Subsidiaries assures a creditor
against loss; and (iv) all interest, prepayment penalties, premiums, fees and
expenses (if any) thereon.


“Intellectual Property” means (i) Canadian, United States and foreign patents,
patent applications and statutory invention registrations, (ii) trademarks,
service marks, trade dress, logos, trade names, corporate names, industrial
designs and other source identifiers, and registrations and applications for
registration thereof, (iii) copyrights and registrations and applications for
registration thereof, and (iv) confidential and proprietary information,
including trade secrets and know-how.


“Interim Order” means the interim order of the Court, as the same may be
amended, in respect of the Arrangement, as contemplated by Section 2.02.


“Laws” means all laws, statutes, codes, ordinances, decrees, consent decrees,
rules, regulations, by-laws, statutory rules, policies, judicial or arbitral or
administrative or ministerial or departmental or judgments, Privacy Laws,
orders, decisions, rulings, letters of finding or awards, agency requirements,
including general principles of common and civil law, and terms and conditions
of any grant of approval, permission, authority or license of any Governmental
Authority, statutory body or self-regulatory authority, and the term
“applicable” with respect to such Laws and in the context that refers to one or
more Persons, means that such Laws apply to such Person or Persons or its or
their business, undertaking, property or securities and emanate from a
Governmental Authority having jurisdiction over the Person or Persons or its or
their business, undertaking or securities.


“Liabilities” means any direct or indirect liability, indebtedness, obligation,
commitment, expense, claim, guaranty or endorsement of or by any Person of any
type, whether accrued, absolute, contingent, matured, unmatured or other.


“Liens” means all mortgages, pledges, liens, security interests, conditional and
installment sale agreements, encumbrances, charges, claims or rights of third
parties of any kind, including, without limitation, any option, agreement, right
of first refusal or right of first offer or limitation on voting rights.


“Major Shareholders” means such major shareholders of the Company as may be
identified by the Purchaser including, but not limited to, Mosaic Venture
Partners II Limited Partnership and Edgestone Capital Venture Fund Nominee, Inc.


“Misrepresentation” shall have the meaning attributed to such term in the OSA.


“NASDAQ” means the NASDAQ Global Market.


“Order” means any legally enforceable judgment, order, decision, writ,
injunction, stipulation, ruling or decree of, or any settlement under
jurisdiction of, any Governmental Authority.

 
-10-

--------------------------------------------------------------------------------

 


“OSA” means the Securities Act (Ontario), as in effect as of the date hereof and
as may be amended from time to time prior to the Effective Date.


“Parent Common Stock” means the common stock of the Parent, par value U.S. $0.01
per share.


“Parent Material Adverse Effect” means any change, circumstance, occurrence,
event, fact or effect (a) that has given rise to, or would reasonably be
expected to give rise to, a material adverse change, or that has had, or would
reasonably be expected to have, a material adverse effect (taken alone or in the
aggregate with any other adverse change or effect) in, on or with respect to the
business, results of operations, condition (whether financial or otherwise),
capital or future prospects of the Parent and its subsidiaries taken
individually or as a whole; or (b) that is preventing or materially impeding, or
is reasonably likely to prevent or materially impede, Parent from performing its
obligations under this Agreement; provided, however, that the definition set
forth in clause (a) above shall not include any event, circumstance, change,
occurrence, fact or effect resulting solely from or relating solely to: (i)
changes in the North American or international financial markets in general,
(ii) any change in the market price or trading volume of the Parent Common
Stock, (iii) changes in general economic conditions in any region in which the
Parent or its subsidiaries operate, (iv) changes in the industry in which the
Parent and its subsidiaries operate, (v) the public announcement of this
Agreement or the Transactions, (vi) any change in Laws of general applicability
or any interpretation thereof by any Governmental Authority, (vii) any natural
disaster or any acts of terrorism, sabotage, military action or war (whether or
not declared) or any escalation or worsening thereof,  or (viii) changes in
generally accepted accounting principles applicable in the United States
provided, that in the case of clauses (i), (iii), (iv) and (vi) that such change
does not effect the Parent and its subsidiaries in a manner that is materially
disproportionate to the effect on companies of a similar size operating in the
same industry as the Parent.


“Parties” means collectively, the Company, the Parent and the Purchaser.


“Permitted Liens” means, in respect of the Company and the Company Subsidiaries,
(A) statutory liens for current Taxes and assessments or other governmental
charges not yet due and payable, or the amount or validity of which is being
contested in good faith, by the Company or such Company Subsidiary, as the case
may be and for which a reserve has been established by the Company or such
Company Subsidiary on its Books and Records, and (B) mechanics’, materialmen’s,
workmen’s, repairmen’s, warehousemen’s and carriers’ liens and other similar
statutory liens arising in the ordinary course of business of the Company or
such Company Subsidiary consistent with past practice, (C) zoning, entitlement,
building and other land-use regulations imposed by governmental agencies having
jurisdiction over real property which are not violated by the current use and
operation of the real property, and (D) covenants, conditions, restrictions,
easements and other similar matters of record affecting title to the real
property which do not materially impair the occupancy or use of the real
property for the purposes for which it is currently used.


“Person” shall be broadly interpreted and includes any natural person, legal
person, partnership, limited partnership, joint venture, unincorporated
association or other organization, trust, trustee, executor, administrator or
liquidator, regulatory body or agency, government or governmental agency,
authority or entity, however designated or constituted and whether or not a
legal entity.


“Personal Information” means information about an identifiable individual.


“Plan of Arrangement” means the plan of arrangement substantially in the form
and content of Annex II annexed hereto and any amendments or variations thereto
made in accordance with Section 9.02 hereof or Article 5 of the Plan of
Arrangement or made at the direction of the Court in the Final Order.

 
-11-

--------------------------------------------------------------------------------

 

“Privacy Laws” means all applicable laws, statutes, codes, ordinances, decrees,
consent decrees, rules, regulations, by-laws, statutory rules, letters of
finding, policies, judicial or arbitral or administrative or ministerial or
departmental or judgments, orders, decisions, rulings or awards, agency
requirements relating to the collection, use and disclosure of Personal
Information, and terms and conditions of any grant of approval, permission,
authority or license of any Governmental Authority, statutory body or
self-regulatory authority.


“Purchase Consideration” means the 1,000,000 shares of Parent Common Stock to be
issued to Company Shareholders (less the number of shares of Parent Common
Stock, if any, that would otherwise have been issuable in respect of Company
Common Stock held by Dissenting Shareholders), pursuant to the Plan of
Arrangement.


“Purchaser Parties” means, collectively, the Parent and the Purchaser.


“Recommendation” means the unanimous recommendation of the Company Board to the
Company Shareholders that the Company Shareholders and the Company Optionholders
vote in favour of the Arrangement Resolution, the acceptance of the Arrangement
and, as applicable, the adoption of this Agreement.


“Record Date” means the date determined by the Company Board as the record date
for purposes of the Company Meeting, in accordance with applicable Laws.


“Regulatory Approval” means those sanctions, rulings, consents, orders,
exemptions, permits and other approvals (including the lapse, without objection,
of a prescribed time under a statute or regulation that states that a
transaction may be implemented if a prescribed time lapses following the giving
of notice without an objection being made) of Governmental Authorities required
to consummate the Plan of Arrangement.


“Release” means any presence, emission, spill, seepage, leak, escape, leaching,
discharge, injection, pumping, pouring, emptying, dumping, disposal, migration
or release of a Hazardous Substance from any source into or upon the
environment, including the air, soil, improvements, surface water, groundwater,
the sewer, septic system, storm drain, publicly-owned treatment works, or waste
treatment, storage or disposal systems.


“Remediation” means any investigation, clean-up, removal action, remedial
action, restoration, repair, response action, corrective action, monitoring,
sampling, and analysis, installation, reclamation, closure or post-closure in
connection with the suspected, threatened or actual Release of Hazardous
Substances.


“SEC” means the United States Securities and Exchange Commission.


“Securities Act” means the Securities Act of 1933, as amended.


“Securities Legislation” means the Securities Act, the Exchange Act, the state
“blue sky” securities laws of the states and territories of the United States,
and the Canadian Securities Laws, all as now enacted or as the same may from
time to time be amended, re-enacted or replaced, and the applicable rules,
regulations, rulings, orders and forms made or promulgated under such statutes
and the published policies of the regulatory authorities administering such
statutes, as well as the rules, regulations, bylaws and policies of the TSXV and
the NASDAQ.


“Share Accumulation Plan” means the share accumulation plan of the Company dated
March 9, 2006.


“Shares For Service” means the 662,089 shares of Company Common Stock reserved
for issuance to certain employees of the Company as set forth in Section 3.05(f)
of the Company Disclosure Schedule.

 
-12-

--------------------------------------------------------------------------------

 

“Software” means any and all software that is owned by the Company and the
Company Subsidiaries, including without limitation any and all prior versions
thereof, and work in progress, customer/client software adapters, computer
programs (in all formats), algorithms, source code, object code, modules,
components, strings and interfaces directly or indirectly relating thereto, as
identified in Section 3.15(b) of the Company Disclosure Schedule, and any and
all documentation directly or indirectly relating thereto, and all Intellectual
Property rights arising thereunder or included therein.


“Subsidiary” or “Subsidiaries” of a Person means any corporation, partnership,
joint venture or other legal entity of which such Person (a) owns, directly or
indirectly, 50% or more of the outstanding common stock, limited partnership or
member interests or other equity interests, or otherwise has a financial
interest of 50% or more thereof, or (b) is or Controls a general partner or
other managing body of such legal entity.


“Supporting Persons” means those Persons who have executed Support Agreements
and are identified in Section 3.05(g) of the Company Disclosure Schedule.


“Tax Act” means the Income Tax Act (Canada), as amended from time to time.


“Tax” or “Taxes” means any and all taxes, fees, levies, duties, tariffs, imposts
and other charges of any kind (together with any and all interest, penalties,
additions to tax and additional amounts imposed with respect thereto) imposed by
any Governmental Authority or taxing authority, including, without limitation:
taxes or other charges on or with respect to income, franchise, windfall or
other profits, net worth, gross receipts, property, sales, use, capital stock,
payroll, employment, social security, Canada Pension Plan or Quebec Pension
Plan, workers’ compensation or unemployment insurance or compensation, taxes or
other charges in the nature of excise, withholding, ad valorem, stamp, transfer,
value-added or gains taxes; license, registration and documentation fees; and
customers’ duties, tariffs and similar charges; and including any Liability in
respect of any item described above as a transferee or successor, pursuant to
U.S. Treasury Regulation Section 1.1502-6 (or any similar provision of state,
local or foreign Law), or as an indemnitor, guarantor, surety or in a similar
capacity under any contract, arrangement, agreement, understanding or commitment
(whether oral or written).


“Tax Returns” means all returns, reports, declarations, designations, schedules,
notices, forms, elections, information statements, remittances and similar
statements (including estimated Tax returns, claims for refunds, amended returns
and reports and information returns and reports and any attachments thereto)
with respect to Taxes filed or required to be filed with any taxing authority,
domestic or foreign.


“Third Quarter Financial Statements” means the unaudited consolidated financial
statements of the Company for the nine months ended September 30, 2009, together
with the notes thereto.


“Transaction Documents” means this Agreement, the Escrow Agreement, the Support
Agreements, the Employment Agreement and all other agreements and documents
contemplated hereunder, executed herewith or required to implement or give
effect to the Transactions, to which the Company is a party.


“Transactions” means the transactions contemplated by this Agreement, the Plan
of Arrangement and by any of the Transaction Documents, and including, for
greater certainty, the Arrangement.


“TSXV” means the TSX Venture Exchange.


“United States” means the United States of America, its territories and
possessions, any state of the United States, and the District of Columbia.


“United States Dollars” or “U.S.$” means lawful currency of the United States.

 
-13-

--------------------------------------------------------------------------------

 


“U.S. Securities Laws” means the Securities Act, the Exchange Act, the state
“blue sky” securities laws of the states and territories of the United States,
and in each case the rules and regulations promulgated thereunder.


“U.S. Securities Regulators” means the SEC or any state securities regulatory
authority in the United States.


(b) The following terms have the meanings set forth in the Sections set forth
below:


Defined Term Location of Definition


Defined Term
Location of Definition
   
Acknowledgement
Section 6.14
Acquisition Proposal
Section 6.03(d)
Agreement
Preamble
Amended Offer
Section 6.03(f)
Approvals
Section 3.08(c)
Beneficiaries
Section 6.17(c)
Company
Preamble
Company Board
Recitals
Company Insiders
Recitals
Company Licensed Intellectual Property
Section 3.15(a)
Company Owned Intellectual Property
Section 3.15(a)
Customers
Section 3.13
Disclosed Personal Information
Section 6.02(b)
Employment Agreements
Section 6.14
Exchange Ratio
Section 2.09(a)
Environmental Permits
Section 3.17(c)
FCPA
Section 3.22(c)
ITCs
Section 3.16(m)
Leases
Section 3.14(d)
Material Contracts
Section 3.11(a)
Parent
Preamble
Plans
Section 3.12(m)
Pre-Acquisition Transaction
Section 5.02
Proposed Agreement
Section 6.03(f)
Purchaser
Preamble
Required Approval
Section 2.02(b)
Related Party Agreement
Section 3.11(a)
Representatives
Section 6.03(a)
Restrictive Agreement
Section 3.11(a)
Support Agreements
Recitals
Superior Proposal
Section 6.03(e)
tax asset
Section 3.16(n)
Termination Date
Section 8.02(a)
Transaction Resolution
Section 5.02
Transfer Taxes
Section 6.09
U.S. GAAP
Section 4.09


 
-14-

--------------------------------------------------------------------------------

 


ARTICLE II.
ARRANGEMENT


Section 2.01
Implementation Steps by the Company.



Subject to the terms of this Agreement, the Company covenants in favour of the
Parent and the Purchaser that the Company shall:


a)           As soon as reasonably practical after execution and delivery of
this Agreement and the preparation of a substantially completed Circular in
accordance with Section 2.04, but in any event no later than March 29, 2010 or
such other date as agreed to by the Purchaser, and in cooperation with the
Purchaser’s and Parent’s counsel, apply in a manner acceptable to the Parent and
the Purchaser, acting reasonably, under Section 192 of the CBCA for an order
approving the Arrangement and the Interim Order, and thereafter proceed with and
diligently seek to obtain the Interim Order and complete the Arrangement;


b)           As soon as reasonably practicable, convene and hold the Company
Meeting for the purpose of considering the Arrangement Resolution (and for any
other proper purpose as may be set out in the notice for such meeting with the
prior approval of the Purchaser acting reasonably), in accordance with the
Interim Order;


c)           Include the Recommendation in the Circular (which Recommendation,
for greater certainty, shall be subject to the provisions of Section 6.03);


d)           Subject to obtaining the approvals as are required by the Interim
Order, proceed with and diligently pursue the application to the Court for the
Final Order; and


e)           Subject to obtaining the Final Order and the satisfaction or waiver
of the other conditions herein contained in favour of each party, send to the
Director, for endorsement and filing by the Director, the Articles of
Arrangement and such other documents as may be required in connection therewith
under the CBCA to give effect to the Arrangement.


Section 2.02
Interim Order



The Notice of motion for the application referred to in Section 2.01(a) shall
request that the Interim Order provide:


a)           For the class of Persons to whom notice is to be provided in
respect of the Arrangement and the Company Meeting and for the manner in which
such notice is to be provided;


b)           That the requisite approval (the “Required Approval”) for the
Arrangement Resolution shall be (i) 66-2/3% of the votes cast on the Arrangement
Resolution by the Company Shareholders, voting as a class, present in person or
by proxy at the Company Meeting; (ii) 66-2/3% of the votes cast on the
Arrangement Resolution by the Company Optionholders, voting as a separate class,
present in person or by proxy at the Company Meeting; such that each Company
Shareholder is entitled to one vote for each share of Company Common Stock held,
and each Company Optionholder is entitled to one vote for each share of Company
Common Stock that such holder would have received on a valid exercise of such
Company Stock Option or such other majority(ies) as may be approved by the
Court;


c)           That, in all other respects, the terms, restrictions and conditions
of the by-laws and articles of the Company, including quorum requirements and
all other matters, shall apply in respect of the Company Meeting;

 
-15-

--------------------------------------------------------------------------------

 


d)           That the Company Meeting may be adjourned or postponed from time to
time by the Company without the need for additional approval of the Court;


e)           For the grant of the Dissent Rights; and


f)            For the notice requirements respecting the presentation of the
application to the Court for a Final Order.


Section 2.03
Articles of Arrangement.



The Articles of Arrangement shall, with such other matters as are necessary to
effect the Arrangement, and all as subject to the provisions of the Plan of
Arrangement, implement the Plan of Arrangement.


Section 2.04 
Circular.



a)           As promptly as practicable after the execution and delivery of this
Agreement, the Company and its legal counsel shall finalize the Circular, which
shall include information provided by the Purchaser Parties to the Company
regarding the disclosure required to be provided in respect of the Purchaser
Parties in accordance with applicable Securities Legislation and the CBCA, which
the Purchaser Parties agree to provide promptly upon request, together with any
other documents required by Securities Legislation and other applicable Laws or
the Interim Order in connection with the Arrangement, and as promptly as
practicable after the date of execution of this Agreement and in any event no
later than April 2, 2010, the Company shall cause the Circular and any other
documentation required in connection with the Company Meeting to be sent to each
Company Shareholder and Company Optionholder and to be filed as required by the
Interim Order, applicable Securities Legislation and the CBCA.  The Circular
together with any other documents required by Securities Legislation and the
CBCA shall be in form and substance satisfactory to the Parent and the
Purchaser, acting reasonably.


b)           The Company and the Purchaser Parties each shall, upon request by
the other, furnish the other with all information concerning itself, its
Subsidiaries, directors, executive officers and stockholders and such other
matters as may be reasonably necessary or advisable in connection with the
Circular or any other statement, filing, notice or application made by or on
behalf of the Purchaser Parties, the Company or any of their respective
Subsidiaries to any third party and/or any Governmental Authority in connection
with the Arrangement and the Transactions.


Section 2.05
Preparation of Filings.



a)           Each of the Parties shall cooperate and use its reasonable
commercial efforts in:


 
i.
the preparation and filing of any application and any other documents reasonably
deemed by the Parent, the Purchaser or the Company to be necessary to discharge
their respective obligations under Securities Legislation and the CBCA in
connection with the Arrangement and the Transactions;



 
ii.
the taking of all such action as may be required under any applicable Securities
Legislation in connection with the Arrangement; and



 
iii.
the taking of all such action as may be required under the CBCA in connection
with the Transactions.


 
-16-

--------------------------------------------------------------------------------

 


b)           Each of the Parties shall furnish to the other all such information
concerning it and its shareholders as may be required (and, in the case of its
shareholders, available to it) for the effecting of the actions described in
Section 2.04 and the foregoing provisions of this Section 2.05 and the obtaining
of all Regulatory Approvals required by Section 7.01(d), and each covenants that
no information furnished by it (to its knowledge in the case of information
concerning its shareholders) in connection with such actions will contain any
untrue statement of a material fact or omit to state a material fact required to
be stated in the information so furnished or necessary in order to make any
information so furnished for use in any such document not misleading in the
light of the circumstances in which it is furnished.


c)           Each of the Parties shall promptly notify each other if, at any
time before or after the Effective Time, it becomes aware that the Circular,
with respect to information provided by it, contains any untrue statement of a
material fact or omits to state a material fact required to be stated therein or
necessary to make the statements contained therein not misleading in light of
the circumstances in which they are made, or that otherwise requires an
amendment or supplement to the Circular.  In any such event, the Company shall
(with the cooperation and assistance of the Parent and the Purchaser) prepare a
supplement or amendment to the Circular or such other document, as required and
as the case may be, and, if required, shall cause the same to be distributed to
the Company Shareholders and/or filed with the relevant securities regulatory
authorities.


d)           The Purchaser Parties shall indemnify and hold harmless the Company
and its directors and officers from and against all claims, damages,
liabilities, actions or demands to which they may become subject insofar as such
claims, damages, liabilities, actions or demands arise out of or are based upon
the information provided by the Purchaser Parties and included in the Circular
or any amendment thereto in order to comply with Securities Legislation and the
CBCA; provided however that, notwithstanding the foregoing, the Purchaser
Parties shall have no liability or obligation under this paragraph (d) in the
event that such information shall have been modified in any way, or reproduced
in any manner other than that provided by a Purchaser Party, without its prior
written consent.


Section 2.06
Company Action.



The Company hereby approves of and consents to the Arrangement and represents
that the Company Board, at a meeting duly called and held, has unanimously (i)
determined that this Agreement and the Transactions are fair to the Company
Shareholders and in the best interests of the Company, (ii) approved and
declared advisable this Agreement and the Transactions, and (iii) resolved to
make the Recommendation, and agrees and undertakes to use its reasonable
commercial efforts to obtain the necessary vote in favour of the Arrangement by
the Company Shareholders and the Company Optionholders, subject in each case to
the provisions of Section 6.03.  The Company further represents that the Company
Board has received the opinion of the Company Financial Advisor to the effect
that, as of the date of this Agreement, the consideration to be received by the
holders of the Company Common Stock in the Arrangement is fair, from a financial
point of view, to such holders, and a copy of the written opinion of the Company
Financial Advisor, promptly upon receipt thereof, will be delivered to the
Purchaser Parties.  The Company hereby consents to the inclusion in the Circular
of the Recommendation and the Company shall not withdraw, qualify, modify or
amend the Recommendation in any manner adverse to Parent or Purchaser except as
and only to the extent permitted by Section 6.03.  The Company has been advised
by each of its directors, by each of the Company Insiders and by the Major
Shareholders, that they intend to vote all shares of Company Common Stock
beneficially owned by them in favour of the Arrangement.

 
-17-

--------------------------------------------------------------------------------

 

Section 2.07
Court Proceedings.



The Company will provide the Purchaser Parties and their legal counsel with
reasonable opportunity to review and comment upon drafts of all material to be
filed with the Court in connection with the Arrangement, including by providing
on a timely basis a description of any information required to be supplied by
the Purchaser Parties for inclusion in such material, prior to the service and
filing of that material, and will accept the reasonable comments of the
Purchaser Parties and their legal counsel. In addition, the Company will not
object to legal counsel to the Purchaser Parties making such submissions on the
hearing of the motion for the Interim Order and the application for the Final
Order as such counsel considers appropriate, provided that the Company is
advised of the nature of any submissions on a timely basis prior to the hearing.
The Company will also provide legal counsel to the Purchaser Parties on a timely
basis with copies of any notice of appearance and evidence served on the Company
or their legal counsel in respect of the application for the Final Order or any
appeal therefrom. Except as required by applicable Laws, the Company will not
file any material with the Court in connection with the Arrangement or serve any
such material, and will not agree to modify or amend materials so filed or
served, except as contemplated hereby or with the Purchaser Parties’ prior
written consent, such consent not to be unreasonably withheld or delayed;
provided that nothing herein will require the Purchaser Parties to agree or
consent to any increased purchase price or other consideration or other
modification or amendment to such filed or served materials that expands or
increases the Purchaser Parties’ obligations set forth in any such filed or
served materials.


Section 2.08
Government Filings.



The Company will not make any filing with any Governmental Entity or with the
TSXV with respect to the Arrangement or this Agreement without prior
consultation with the Purchaser; and the Parent will not make any filing with
any Governmental Entity or with any stock exchange with respect thereto without
prior consultation with the Company. However, the foregoing provisions of this
Section 2.08 will be subject to each Party’s overriding obligation to make any
disclosure or filing required under applicable Laws, and the Party making any
such disclosure or filing will use its commercially reasonable efforts to give
prior oral or written notice to the other Party and reasonable opportunity for
the other Party to review or comment on the disclosure or filing (other than
with respect to confidential information contained in such disclosure or
filing), and, if such prior notice is not possible, to give such notice
immediately following the making of any such disclosure or filing.


Section 2.09
Purchase Consideration.



Subject to the provisions of Sections 6.10 and 6.11, the Purchase Consideration
payable to the Company Shareholders pursuant to the Arrangement shall be
determined as follows:


a)           Holders of Company Common Stock at the Effective Date who do not
exercise Dissent Rights under the Arrangement will be entitled to receive, in
exchange for each share of Company Common Stock so held, a fraction of a share
of Parent Common Stock. The fraction of a share of Parent Common Stock to be
issued for each share of Company Common Stock (the “Exchange Ratio”) will be
equal to 1,000,000 divided by the number of shares of Company Stock outstanding
as at the Effective Time including for greater certainty any shares of Company
Common Stock issued in exchange for the Company Warrants.  The Exchange Ratio
shall not exceed four decimal places.


b)           The Parent shall not issue fractional shares of Parent Common Stock
to the Company Shareholders pursuant to the Arrangement.  Company Shareholders
who would otherwise have been entitled to receive decimal five (0.5) or more of
a share of Parent Common Stock pursuant to the Arrangement shall receive a
number of shares of Parent Common Stock rounded up to the next whole number of
shares of Parent Common Stock.  Company Shareholders who would otherwise have
been entitled to receive less than decimal five (0.5) of a share of Parent
Common Stock pursuant to the Arrangement shall receive a number of shares of
Parent Common Stock rounded down to the next whole number of shares of Parent
Common Stock.  For greater certainty, Company Shareholders shall not be entitled
to receive a cash payment in lieu of a fractional share of Parent Common Stock.

 
-18-

--------------------------------------------------------------------------------

 


Section 2.10
Company Stock Options, Shares for Service, Deferred Share Units and Company
Warrants.



a)           Before the Closing, the Board of Directors of the Company (or, if
appropriate, any committee of the Board of Directors of the Company
administering the Company Stock Option Plan) shall adopt such resolutions or
take such other actions as may be required for the Company, as required, to
effect the following:


 
i.
accelerate the vesting term of all of the outstanding Company Stock Options and
held by each of the Company Optionholders so that all outstanding Company Stock
Options are fully vested and may be exercised at the discretion of the Company
Optionholders prior to the Closing Date, provided that any Company Stock Options
that are not exercised prior to the Closing Date will be terminated and of no
further value to such Company Optionholders as at the Effective Time;



 
ii.
accelerate the vesting terms of all of the Shares For Service so that all Shares
For Service are fully vested and issued immediately prior to the Effective Date.



 
iii.
make such other changes to the Company Stock Option Plan and Share Accumulation
Plan as the Purchaser Parties and the Company may agree are appropriate to give
effect to the Arrangement.



b)           Before the Closing, the Board of Directors of the Company shall
adopt such resolutions or take such other actions as may be required to effect
that any Company Warrants that are not exercised prior to the Closing Date will
be exchanged for shares of Company Stock and be terminated and of no further
value to such Company Warrantholders as at the Effective Time.


c)           Before the Closing, the Board of Directors of the Company shall
take all such actions to ensure that all outstanding Deferred Share Unitholders
agree to exchange their Deferred Share Units for Company Common Stock and not
cash (other than in respect of those holders of Deferred Share Units who had
elected for the year 2010 to receive cash for their Deferred Share Units
provided the aggregate cash amount paid to such holders does not exceed
$12,000).


Section 2.11
Securities Act Exemption.



a)           The Parent Common Stock to be issued under the Arrangement is
intended to be issued in a transaction that satisfies the requirements of
Section 3(a)(10) under the Securities Act. Section 3(a)(10) of the Securities
Act exempts from registration any security issued in exchange for one or more
bona fide outstanding securities where, among other things, the terms and
conditions of the transaction have been approved by a court, after a hearing
upon the fairness of the transaction at which all persons to whom the securities
will be issued have the right to appear and receive timely notice
thereof.  Accordingly, it is contemplated that such shares will be freely
tradable and evidenced by certificates issued without a Securities Act
restrictive legend, provided that any such shares issued to persons who are
Affiliates of the Parent at or within 90 days prior to the Effective Time will
be subject to resale restrictions under Rule 144 promulgated under the
Securities Act and certificates evidencing the same may include a legend to that
effect in form and substance satisfactory to the Parent.

 
-19-

--------------------------------------------------------------------------------

 

b)           In the event that, due to an amendment to the Securities Act, a
change in the SEC’s interpretation of the Securities Act or a decision of a
court which provides that orders of Canadian courts such as the Final Order do
not qualify as an approval pursuant to Section 3(a)(10) of the Securities Act,
the exemption from registration pursuant to Section 3(a)(10) of the Securities
Act is not available for any reason to exempt the issuance of the Parent Common
Stock in accordance with the Arrangement from the registration requirements of
the Securities Act, then Parent shall take all necessary action to file a
registration statement on Form S-4 (or on such other form that may be available
to Parent) in order to register the Parent Common Stock issuable pursuant to the
Arrangement, and shall use its reasonable commercial efforts to cause such
registration statement to become effective at or prior to the Effective
Time.  The Company shall indemnify and hold harmless Parent and its directors
and officers from and against all claims, damages, liabilities, actions or
demands to which they may become subject insofar as such claims, damages,
liabilities, actions or demands arise out of or are based upon the information
provided by the Company and included in the Form S-4 (or on such other form that
may be available to Parent) or any amendment thereto in order to comply with the
Securities Act; provided however that, notwithstanding the foregoing, the
Company shall have no liability or obligation under this paragraph (b) in the
event that such information shall have been modified in any way, or reproduced
in any manner other than that provided by the Company, without its prior written
consent.


ARTICLE III.
REPRESENTATIONS AND WARRANTIES OF THE COMPANY


As an inducement to the Parent and the Purchaser to enter into this Agreement
and to implement the Transactions, the Company hereby represents and warrants to
the Parent and the Purchaser as follows:


Section 3.01
Organization and Qualification; Subsidiaries.



a)           Each of the Company and each Company Subsidiary is a corporation
duly organized, validly existing and in good standing under the laws of the
jurisdiction of its incorporation, formation or organization and has the
requisite power and authority, corporate or otherwise, and all necessary
approvals of Governmental Authorities, to own, lease and operate its properties
and to carry on its business as it is now being conducted. The Company and each
Company Subsidiary is duly qualified or licensed as a foreign corporation or
otherwise to do business, and is in good standing, in each jurisdiction where
the character of the properties owned, leased or operated by it or the nature of
its business makes such qualification or licensing necessary, except, as regards
jurisdictions other than Canada and the provinces thereof, where the failure to
be so qualified, licensed or in good standing would not result in or would not
be reasonably likely to result in a Company Material Adverse Effect.


b)           The Company has no Subsidiaries, other than Decision Dynamics
Technology Inc., and the Company does not directly or indirectly own any
securities, equity or similar interest in, or any interest convertible into or
exchangeable or exercisable for any equity or similar interest in, any Person
other than the Company Subsidiaries.  The Company is the owner of record and
beneficially of all outstanding capital stock and other equity or similar
interests of each Company Subsidiary and no Person other than the Company owns
any interest convertible into or exchangeable or exercisable for any equity or
similar interest in any Company Subsidiary.  A list of the Company Subsidiaries,
their jurisdiction of incorporation and organization and the outstanding capital
stock and other securities and equity interests of the Company Subsidiaries that
are issued and outstanding is set forth in Section 3.01(b) of the Company
Disclosure Schedule.


c)           The Company has no Liabilities in respect of or relating to any
Subsidiaries previously owned by it.


d)           Section 3.01(d) of the Company Disclosure Schedule sets forth the
address of all premises in which the Company and each of the Company
Subsidiaries maintain an office or place of business.

 
-20-

--------------------------------------------------------------------------------

 


Section 3.02
Certificate of Incorporation and By-Laws.



The Company has heretofore made available to the Purchaser a complete and
correct copy of the certificate of incorporation or other constating documents
and the bylaws or equivalent organizational documents, each as amended to date,
of the Company and each Company Subsidiary.  Such certificates of incorporation,
constating documents, by-laws or equivalent organizational documents, as amended
to date, are in full force and effect. Neither the Company nor any Company
Subsidiary is in violation of any of the provisions of its certificate of
incorporation, constating document, by-laws or equivalent organizational
documents.


Section 3.03 
Authority.



The Company has all necessary corporate power and authority to execute and
deliver each of the Transaction Documents to which it is a party, to perform its
obligations hereunder and thereunder and to consummate the Transactions.  The
execution and delivery of the Transaction Documents by the Company and the
consummation by the Company of the Transactions have been duly and validly
authorized by all necessary corporate action of the Company.  No corporate
proceedings on the part of the Company are necessary to authorize the
Transaction Documents or to consummate the Transactions, other than the approval
of the Company Shareholders and the Company Optionholders and the filing of
appropriate documents as required by the CBCA.  Each of the Transaction
Documents has been duly and validly executed and delivered by the Company and,
assuming the due authorization, execution and delivery by each of the other
parties hereto and subject to the terms and conditions of this Agreement and the
requisite approval of the Arrangement Resolution by the Company Shareholders and
the Company Optionholders, each of the Transaction Documents constitutes a
legal, valid and binding obligation of the Company, enforceable against the
Company in accordance with its terms, except to the extent that its
enforceability may be subject to applicable bankruptcy, insolvency,
reorganization, moratorium and similar Laws affecting the enforcement of
creditors’ rights generally and by general equitable principles.


Section 3.04
No Conflict; Required Filings and Consents.



a)           The execution and delivery of the Transaction Documents by the
Company do not, and the performance by the Company of its obligations
thereunder, will not, (i) result in a breach of or conflict with or violate the
certificate of incorporation or other constating documents or by-laws or any
equivalent organizational documents, each as amended to date, of the Company or
any Company Subsidiary, (ii) result in a breach of, constitute a default under,
violate or conflict with any material term or provision of any order of any
court, Governmental Authority or any Law applicable to the Company or any
Company Subsidiary or by which any property or asset of the Company or any
Company Subsidiary is bound or affected, (iii) result in any breach of or
constitute a default (or an event which, with notice or lapse of time or both,
would become a default) under, or give to others any right of termination,
amendment, acceleration or cancellation of, or result in the creation of a Lien
or other encumbrance on any property or asset of the Company or any Company
Subsidiary pursuant to, or result in any payment under, any Material Contract
(as defined in Section 3.11) or Company Permit or, except as set forth in
Section 3.04(a) of the Company Disclosure Schedule, require the Company or any
Company Subsidiary, under the terms of any agreement, contract, arrangement or
understanding to which it is a party or by which it or any property or asset of
the Company or Company Subsidiary is bound, to obtain the consent or approval
of, or provide notice to, any other party to such agreement, contract,
arrangement or understanding; or (iv) give rise to any Liability not disclosed
in Section 3.04(a) of the Company Disclosure Schedule.


b)           The execution and delivery of the Transaction Documents by the
Company do not, and the performance by the Company of its obligations
thereunder, will not, require any consent, approval, authorization or permit of,
or filing with or notification to any Governmental Authority, except (A) for
applicable requirements, if any, of Canadian Securities Laws, the Investment
Canada Act and filing of appropriate documents as required by the CBCA, and (B)
as contemplated by Section 2.01, Section 2.02 and the Plan of Arrangement.

 
-21-

--------------------------------------------------------------------------------

 


Section 3.05
Capitalization.



a)           The authorized capital stock of the Company consists of an
unlimited number of shares of Company Common Stock. As of the date of this
Agreement, 59,005,466 shares of Company Common Stock are issued and outstanding,
all of which are duly authorized, validly issued, fully paid and non-assessable.


b)           The Company Stock Option Plan and the Share Accumulation Plan are
the only stock option plans, stock purchase plans, stock incentive plans, stock
appreciation rights, phantom stock performance-based rights or similar rights or
obligations (contingent or otherwise) of the Company, the Company Warrants are
the only share purchase warrants issued by the Company and, save for the Company
Stock Options, the Company Warrants, the Deferred Share Units and the Shares for
Service, there are no options, warrants, debentures or other rights, agreements,
arrangements or commitments of any character relating to the issued or unissued
capital stock of the Company or any Company Subsidiary or obligating the Company
or any Company Subsidiary to issue or sell any shares of capital stock of, or
other equity interests in, the Company or any Company Subsidiary.


c)           Section 3.05(c) of the Company Disclosure Schedule sets forth the
following information with respect to each Company Stock Option and Deferred
Share Unit outstanding as of the date of this Agreement: (i) the name and
address of the holder; (ii) the number of shares of Company Common Stock subject
to such Company Stock Option and Deferred Share Unit; (iii) the exercise price
of such Company Stock Option; (iv) the date on which such Company Stock Option
or Deferred Share Unit was granted; and (v) the applicable vesting and expiry
schedule.


d)           Section 3.05(d) of the Company Disclosure Schedule sets forth the
following information with respect to the Company Warrants: (i) the name and
address of each holder thereof; (ii) the number of shares of Company Common
Stock issuable to each such holder upon exercise thereof; (iii) the exercise
price thereof; (iv) the date of issue thereof; and (v) the date of expiry
thereof.


e)           Section 3.05(e) of the Company Disclosure Schedule sets forth (i)
the name of each Company Insider of which the Company has knowledge, (ii) the
number of shares of Company Common Stock, Deferred Share Units, Shares for
Service, the number of Company Stock Options and the number of Company Warrants
owned by each Company Insider, and (iii) the aggregate percentage of the
Outstanding Company Stock on the date hereof owned by the Company Insiders as a
group.


f)            Section 3.05(f) of the Company Disclosure Schedule sets forth the
names of all Company employees who are entitled to receive the Shares for
Service.


g)           Section 3.05(g) of the Company Disclosure Schedule sets forth the
names of all Persons who have signed Support Agreements.


h)           There are no outstanding contractual obligations of the Company or
any Company Subsidiary to repurchase, redeem or otherwise acquire any shares of
Company Common Stock or any capital stock of any Company Subsidiary or to
provide funds to, or make any investment (in the form of a loan, capital
contribution or otherwise) in, any Company Subsidiary or any other Person.


i)            Neither the Company nor any Company Subsidiary has entered into
any agreement, contract, arrangement or commitment of any character (including
any employment, stock option or consulting agreement) that entitles a holder of
Company Stock Options to receive a guaranteed minimum amount for his or her
Company Stock Options upon the exercise thereof, the termination of his or her
employment or agreement pursuant to which he or she provides services, a change
of control of the Company or a Company Subsidiary or otherwise.

 
-22-

--------------------------------------------------------------------------------

 


j)            Each outstanding share of capital stock of or other ownership
interest in each Company Subsidiary is duly authorized, validly issued, fully
paid and non-assessable, and each such share is owned by the Company free and
clear of Liens, except for limitations on transfer imposed by federal or state
or Canadian provincial securities Laws.


k)           At the Effective Time, there shall be outstanding not more than
59,005,466 shares of Company Common Stock, plus Company Common Stock that is
permitted to be issued in accordance with the provisions of Sections 6.10 or
Section 6.11, issued as Shares for Service, issued pursuant to the exercise of
Company Stock Options or Company Warrants or issuable pursuant to the Share
Accumulation Plan.


Section 3.06
Securities Law Matters; Financial Statements.



a)           The Company is a “reporting issuer” or has equivalent status under
Canadian Securities Laws in the Provinces of British Columbia, Alberta,
Saskatchewan, Manitoba, Ontario, Quebec and North West Territories. The Company
Common Stock is listed on the TSXV. The Company has not been notified of any
default or alleged default by the Company of any material requirement of the
TSXV or applicable Canadian Securities Laws.  No Canadian Securities Regulator
has issued any order preventing or suspending trading of any securities of the
Company and to the knowledge of the Company, the Company is not in material
default of any requirement of applicable Canadian Securities Laws.


b)           The Company has filed all Company Reports required to be filed by
it.


c)           At the time that they were filed or, if amended, as of the date of
such amendment, the Company Reports complied in all material respects, and each
report subsequently filed by the Company with the Canadian Securities Regulators
will, on the date filed, comply in all material respects, with all applicable
requirements of Canadian Securities Legislation as in effect on the date so
filed.  The Company Reports did not or will not, at the time they were or will
be filed, or, if amended, as of the date of such amendment, contain any
Misrepresentation.


d)           No material change has occurred in relation to the Company or a
Company Subsidiary which is not disclosed in the Company Reports and the Company
has not filed any confidential material change reports which continue to be
confidential.


e)           Neither the Company nor any of the Company Subsidiaries has filed
with the SEC any registration statement under the Securities Act or has any
class of its securities currently registered, or has prior to the date hereof
been registered, under Section 12 of the Exchange Act. The Company is not
currently required, and, with the exception of notices filed with the SEC on
Form D pursuant to Rule 503 of Regulation D under the Securities Act and similar
notices filed with certain state securities regulatory authorities as permitted
by section 18 of the Securities Act or in connection with offerings of
securities effected pursuant to exemptions from applicable state registration
requirements, has not prior to the date hereof been required, to file any form,
report or other document with the U.S. Securities Regulators. No Company
Subsidiary is required to file any form, report or other document with the
Canadian Securities Regulators or the U.S. Securities Regulators. Except as set
forth in Section 3.06(e) of the Company Disclosure Schedule, the Company has not
received any non-routine inquires or interrogatories, whether in writing or
otherwise, from any Canadian Securities Regulator, the TSXV or any other
Governmental Authority, or, to the knowledge of the Company, been the subject of
any investigation, audit, review or hearing by or in front of such Persons, in
each case with respect to any of the Company Reports or any of the information
contained therein.

 
-23-

--------------------------------------------------------------------------------

 

f)           Each of the consolidated financial statements contained in the
Company Reports, including, for greater certainty, the Financial Statements, and
including, in each case, any notes thereto, have been and, as regards such
financial statements prepared after the date hereof, will be, prepared in
accordance with GAAP applied on a consistent basis throughout the periods
indicated and each fairly presents or will fairly present, in all material
respects, the consolidated financial position, results of operations and cash
flows of the Company and its consolidated Company Subsidiaries as at the
respective dates thereof and for the respective periods indicated therein
(subject, in the case of unaudited statements, to normal and recurring year-end
adjustments) and reflects appropriate and adequate reserves for contingent
Liabilities in accordance with GAAP.


g)           Except as and to the extent set forth in the Company Reports,
neither the Company nor any Company Subsidiary has any Liability, except for (i)
Liabilities incurred in the ordinary course of business consistent with past
practice since September 30, 2009, none of which will have a Company Material
Adverse Effect, or (ii) Liabilities for fees, costs and expenses incurred in
connection with the Transactions.


h)           To the knowledge of the Company, the Company currently has no
liability to P2ES Canada, Inc. (“P2ES”) pursuant to the terms of the asset
purchase agreement between the Company and P2ES dated August 28, 2008.


i)           The Company and the Company Subsidiaries have devised and maintain
a system of internal accounting controls and information systems sufficient to
provide reasonable assurances that (x) transactions are executed in accordance
with management's general or specific authorization, and (y) transactions are
recorded as necessary (A) to permit preparation of financial statements in
conformity with GAAP, and (B) to maintain accountability for assets, in all
material respects.


j)           There has been no material change in the internal control over
financial reporting of the Company or any Company Subsidiary that has affected,
or is reasonably likely to affect, the internal control of the Company or a
Company Subsidiary over financial reporting, in the three previous fiscal years
of the Company.


k)           The Company has provided to the Purchaser true and complete copies
of all “management letters” and other similar letters relating to the Company’s
or any of the Company Subsidiaries’ internal controls and accounting practices
that have been received by the Company from its auditors since January 1, 2007.


Section 3.07
Information to be Supplied



a)           The Circular and the other documents required to be filed by the
Company with the Canadian Securities Regulators in connection with the
Transactions will comply as to form in all material respects with the
requirements of the Canadian Securities Laws and the CBCA, as the case may
be.  Each of the Circular and the other documents required to be filed by the
Company with the Canadian Securities Regulators in connection with the
Transactions and any of the information supplied or to be supplied by the
Company or the Company Subsidiaries or their representatives for inclusion or
incorporation by reference in the Circular will not, on the date of its filing
or mailing, on the date of the Company Meeting or at the Effective Date, contain
any untrue statement of a material fact or omit to state any material fact
required to be stated therein or necessary in order to make the statements
therein, in light of the circumstances under which they are made, not
misleading.


b)           Notwithstanding the foregoing provisions of this Section 3.07, no
representation or warranty is made by the Company with respect to statements
made in the Circular based on information supplied by or on behalf of Purchaser
Parties for inclusion therein, unless such information shall have been modified
in any way, or reproduced in any manner other than that provided by a Purchaser
Party, without its prior written consent.

 
-24-

--------------------------------------------------------------------------------

 


Section 3.08
Permits; Compliance.



a)           The operations of the Company and the Company Subsidiaries have
been conducted in compliance with all Laws in each jurisdiction in which it or
they carry on business or hold a Company Permit, except where the failure to so
comply has not resulted in a Company Material Adverse Effect.  The Company holds
all necessary Company Permits and all such Company Permits are in full force and
effect.


b)           Neither the Company nor any of the Company Subsidiaries is in
default, in any material respect, with respect to any Law or Company Permit or
has received written notice of any possible violation (or of any investigation,
inspection, audit, or other proceeding by any Governmental Authority involving
allegations of any violation) of any Law or Company Permit, and, to the
knowledge of the Company, no investigation, inspection, audit or other
proceeding by any Governmental Authority involving allegations of any violation
of any Law or Company Permit is threatened or contemplated.


c)           Each of the Company and the Company Subsidiaries has, and to the
knowledge of the Company all professional employees or agents of each of the
Company and the Company Subsidiaries have, all material licenses, franchises,
permits, authorizations, certifications, easements, variances, exceptions,
consents and orders, including approvals from all Governmental Authorities
(“Approvals”) required for the conduct of the business of each of the Company
and the Company Subsidiaries, the job duties of each professional employee or
agent and the occupancy and operation, for its present uses, of the real and
personal property which each of the Company and the Company Subsidiaries owns or
leases and neither the Company nor any of the Company Subsidiaries or, to the
knowledge of the Company, any of their respective professional employees or
agents is in material violation of any such Approval or any terms or conditions
thereof.


d)           All Approvals for the Company and each of the Company Subsidiaries
are, in all material respects, in full force and effect, and, to the knowledge
of the Company, all such Approvals for the professional employees and agents of
the Company and the Company Subsidiaries are in full force and effect, have been
issued to and fully paid for by the holder thereof and, to the knowledge of the
Company, no suspension or cancellation thereof has been threatened.


e)           No Approvals for the Company and each of the Company Subsidiaries,
nor any Company Permits, will terminate or cease to be valid and in effect by
reason of the Transactions.


f)            Neither the Company nor any of the Company Subsidiaries have
engaged in any activities which are prohibited, or are cause for criminal or
civil penalties, under applicable Laws.


Section 3.09
Absence of Certain Changes or Events.



Without limiting the generality of any other provision hereof, and except as (a)
expressly contemplated by this Agreement or in Section 3.09 of the Company
Disclosure Schedule, or (b) described in the Company Reports filed prior to the
date of this Agreement, since September 30, 2009: (i) the Company and the
Company Subsidiaries have conducted their businesses only in the ordinary course
and in a manner consistent with past practice, (ii) there has not been any
Company Material Adverse Effect, (iii) none of the Company or any Company
Subsidiary has taken any action that, if taken after the date of this Agreement,
would constitute a breach of any of the covenants set forth in Section 5.01; and
(iv) none of the Company or any Company Subsidiary has issued or granted any
options, warrants, debentures or other rights, agreements, arrangements or
commitments of any character, relating to the issued or unissued capital stock
of the Company or any Company Subsidiary or obligating the Company or any
Company Subsidiary to issue or sell any shares of capital stock of, or other
equity interests in, the Company or any Company Subsidiary.

 
-25-

--------------------------------------------------------------------------------

 


Section 3.10
Absence of Litigation.



Except as set forth in Section 3.10 of the Company Disclosure Schedule, there
are no Actions outstanding or, to the knowledge of the Company, threatened
against the Company or any Company Subsidiary at law or in equity or before or
by any court or other Governmental Authority.  To the knowledge of the Company,
there are no grounds upon which any Action may be commenced against the Company
or a Company Subsidiary.  Neither the Company nor any Company Subsidiary nor any
property or asset of the Company or any Company Subsidiary is subject to any
continuing order of, consent decree, settlement agreement or other similar
written agreement with, or, to the knowledge of the Company, continuing
investigation by, any Governmental Authority, or any order, writ, judgment,
injunction, decree, determination or award of any Governmental Authority.


Section 3.11 
Contracts.



a)           Subsections (i) through (xv) of Section 3.11(a) of the Company
Disclosure Schedule contain a complete list of the following written contracts
and agreements to which the Company or any Company Subsidiary is a party (such
contracts and agreements, together with the Plans, the Leases and the Company
Permits, being “Material Contracts”): (i) each contract, agreement or account
involving aggregate annual payments to the Company or any Company Subsidiary of
more than $100,000, or aggregate annual payments by the Company or any Company
Subsidiary of more than $100,000, (ii) all material contracts and agreements
with any Governmental Authority, (iii) all contracts and agreements that (A)
limit or purport to limit the ability of the Company or any Company Subsidiary
or, to the Company’s knowledge, any key executives of the Company or any Company
Subsidiary, to compete in any line of business or with any Person or in any
geographic area or during any period of time or otherwise restricts the
development, manufacture, marketing, distribution or sale of any products or
services by the Company or any Company Subsidiary, (B) require the Company or
any Company Subsidiary to use any supplier or third party for all or
substantially all of the requirements or needs of the Company or a Company
Subsidiary and that provide for services of more than $100,000, or aggregate
annual payments by the Company or any Company Subsidiary of more than $100,000,
(C) limit or purport to limit in any material respect the ability of the Company
or any Company Subsidiary to solicit any customers or clients of the other
parties thereto, (D) contain “non-solicitation” or “no-hire” provisions that
restrict the Company or any Company Subsidiary in any manner, or (E) require the
Company or any Company Subsidiary to market or co-market any services or
products of a third party (each of (A) through (E), a “Restrictive Agreement”);
(iv) all contracts, agreements and arrangements between the Company or any of
the Company Subsidiaries, on the one hand, and any Affiliate, stockholder or
officers, directors or principals of the Company or any Company Subsidiary on
the other hand (each such contract, a “Related Party Agreement”); (v) all joint
venture contracts, partnership arrangements or other agreements outside the
ordinary course of business involving a sharing of profits, losses, costs or
Liabilities by the Company or any Company Subsidiary with any third party; (vi)
all licenses issued by any other Governmental Authority including, without
limitation, the identity of the respective licensees thereunder; (vii) each
material employment, services or consulting contract with any employee, service
provider or consultant of the Company or any of the Company Subsidiaries; (viii)
any standstill or similar contract currently restricting the ability of the
Company or any Company Subsidiary to offer to purchase or purchase the assets or
equity securities of another Person; (ix) each material contract providing that
the Company, any Company Subsidiary or any of their respective employees
maintain the confidentiality of any information, or providing for any Person to
maintain the confidentiality of any information material to the Company, any
Company Subsidiary or their respective businesses; (x) any contract providing
for indemnification of any Person by the Company and/or any Company Subsidiary,
other than any agreement of indemnification entered into in connection with the
sale or license of software products in the ordinary course of business; (xi)
any contract under which the Company or any Company Subsidiary has directly or
indirectly guaranteed Indebtedness of any Person; (xii) any contract under which
the Company or any Company Subsidiary has borrowed any money from, or issued any
note, bond, debenture or other evidence of Indebtedness to, any Person; (xiii)
any contract granting a third party any license to any Software or Intellectual
Property involving aggregate annual payments to the Company or any Company
Subsidiary of more than $100,000, or pursuant to which the Company or any
Company Subsidiary has been granted by a third party any license to any software
(other than off the shelf, commercially available software) or Intellectual
Property, including without limitation software used directly or indirectly or
incorporated in any respect into the Software, or any other license, option or
other contract relating in whole or in part to Intellectual Property or the
intellectual property of any other Person; (xiv) any contract under which the
Company or any Company Subsidiary has granted preferred pricing rights or
co-development rights with respect to any product of the Company or any Company
Subsidiary; (xv) all other material contracts and agreements, including any sole
source contracts with suppliers and licensors, whether or not made in the
ordinary course of business, which are material to the Company or any Company
Subsidiary, or the conduct of their respective businesses.

 
-26-

--------------------------------------------------------------------------------

 


b)           Each Material Contract is valid and binding on the Company or the
Company Subsidiary that is a party thereto or bound thereby, as the case may be,
is, in all material respects, in full force and effect against the Company or
the relevant Company Subsidiary, except to the extent it has expired in
accordance with its terms, and represents the entire agreement between or among
the parties thereto with respect to the subject matter thereof; and, upon
consummation of the Transactions, each Material Contract shall continue in full
force and effect without penalty.  None of the Company or any Company Subsidiary
or, to the knowledge of the Company, as of the date of this Agreement, any other
party thereto, is in breach of, or default under, in any material respect, any
Material Contract.


c)           The Company has made available to the Purchaser a true, complete
and correct copy of each written Material Contract, together with all material
amendments, waivers or other changes thereto. Other than as disclosed in
Sections 3.11(a) and 3.12(a) of the Company Disclosure Schedule, neither the
Company nor any of the Company Subsidiaries is party to any oral
agreements.  The Company and the Company Subsidiaries have made available to
Parent true and complete descriptions of all such oral agreements.


Section 3.12
Employee Matters.



a)           Except as set forth in Section 3.12(a) of the Company Disclosure
Schedule, neither the Company nor any of the Company Subsidiaries is a party to
any agreement pursuant to which either: (i) notice of termination, indemnity in
lieu of notice of termination, severance, termination payments, change of
control payments or other payments relating to the cessation of employment or
services to any director, officer, employee, consultant or service provider may
be required to be paid to terminate their employment or services; or (ii) any
employee, service provider or consultant who is bound by confidentiality,
non-competition or non-solicitation covenants with the Company or any of the
Company Subsidiaries is relieved thereof as a result of the completion of the
Transactions.  Section 3.12(a) of the Company Disclosure Schedule contains a
list of all employment, consulting and service agreements of the Company and any
of the Company Subsidiaries with their employees, independent contractors,
consultants and distributors, as the case may be.  Section 3.12(a) of the
Company Disclosure Schedule sets out the following information for each
director, officer, employee, consultant or service provider who is entitled to
receive any severance payment, termination payment, change of control payment or
other payment as a result of the Transactions: the name of the individual, his
or her title and the amount of the payment he or she is entitled to
receive.  The Company and the Company Subsidiaries have made available to the
Purchaser true and complete copies of all such written agreements and true and
complete descriptions of all such oral agreements.


b)           Section 3.12(b) of the Company Disclosure Schedule contains for all
directors, officers and employees of the Company and the Company Subsidiaries,
the following correct and complete lists: (i) a list of all salaries, wage
rates, commissions and consulting fees, bonus arrangements, deferred
compensation, share or unit appreciation program, options, retention bonus,
incentive and benefits; (ii) a list of all positions; (iii) a list indicating
how many Persons work full-time and part-time; (iv) a list of their length of
service; (v) a list setting out their respective vacation entitlement in days;
and their entitlement to annual sick days; and (vi) a list of how many Persons
are currently on lay off or on a leave of absence, together with the reasons for
any such leave of absence and their expected date of return to work, if known.

 
-27-

--------------------------------------------------------------------------------

 


c)           There is no collective agreement in force with respect to the
employees of the Company or the Company Subsidiaries, no collective agreement is
currently being negotiated by the Company or any of the Company Subsidiaries, no
union or employee bargaining agency or affiliated bargaining agent holds
bargaining rights with respect to any of the employees of the Company or of the
Company Subsidiaries by way of certification, interim certification, voluntary
recognition, or successors’ rights, and there are no current, or to Company’s
knowledge, threatened attempts to organize or establish any trade union or
association with respect to the Company and the Company Subsidiaries, nor have
there been any such attempts within the past five (5) years.


d)           The Company and the Company Subsidiaries are not engaged in any
unfair labour practices.  There are no unfair labour practice complaints,
grievances or arbitration proceedings outstanding nor to the Company’s
knowledge, threatened against the Company or the Company Subsidiaries and there
is no labour strike, slow down, work stoppage or lock-out in effect or to the
Company’s knowledge, threatened against the Company and the Company
Subsidiaries, nor has there been any such event within the past five (5) years.


e)           All amounts due or owing or accrued but not yet owing for all
salaries, wages bonuses, commissions and consulting fees, vacation pay,
incentive plans, retention bonuses, options, pension, benefits or other employee
benefits have been paid or, if accrued, are reflected in the Books and Records.


f)           No terminated employee, independent contractor, consultant or
distributor of the Company or the Company Subsidiaries is owed any payments in
respect of such termination.  For the purpose of clarity, the Company is solely
responsible for, and will pay in full all amounts disclosed in Section 3.12(f)
of the Company Disclosure Schedule in accordance with the terms of the
respective severance agreements.


g)           There are no outstanding assessments, penalties, fines, liens,
charges, surcharges, or other amounts due or owing pursuant to any occupational
health and safety legislation and no audit of the Company or of any of the
Company Subsidiaries is currently being performed pursuant to any such
applicable legislation. There are no claims or, to the Company’s knowledge,
anticipated claims which may adversely affect the Company or any of the Company
Subsidiaries’ accident cost experience in respect of the business.


h)           To the knowledge of the Company, the Company and the Company
Subsidiaries are not subject to any outstanding claims for wrongful dismissal,
constructive dismissal, psychological harassment or any other claim, complaint
or litigation relating to employment, discrimination or termination of
employment of any of their employees or former employees or relating to any
failure to hire a candidate for employment.


i)            There is no Order, pursuant to any Law, requiring the taking of
any action or the refraining from taking any action in respect of any employee
or former employee, independent contractor, consultant or distributor of the
Company or any of the Company Subsidiaries.


j)            There is no outstanding Indebtedness owed by the Company or any of
the Company Subsidiaries to any of their employees or former employees,
independent contractors, consultants or distributors.


k)           To the Company’s knowledge, no managerial employee and no group of
employees of the Company or of any of the Company Subsidiaries have any plans to
terminate his, her or their employment or their service relationship with the
Company or any of the Company Subsidiaries.

 
-28-

--------------------------------------------------------------------------------

 


l)            Those Persons who have been classified as independent contractors,
consultants or distributors have been properly classified as such, and no audit
is currently being performed by any Governmental Authority in respect of the
characterization of such individuals as independent contractors, consultants or
distributors of the Company or the Company Subsidiaries, and to the knowledge of
the Company, no such audit is threatened.


m)          Except for the Company Stock Option Plan, the Share Accumulation
Plan and the Shares for Services and as set forth in Section 3.12(m) of the
Company Disclosure Schedule: (i) there are no pension, retirement, profit
sharing, bonus, savings, deferred compensation, stock option, purchase or
appreciation, health, life insurance, disability, sick pay, severance pay, group
insurance or other employee benefit plans, programs or arrangements maintained
or contributed to by the Company or any of the Company Subsidiaries
(collectively, the “Plans”); (ii) there are no outstanding material violations
or defaults thereunder nor any actions, claims or other proceedings outstanding
or, to the knowledge of the Company, threatened with respect to any Plan; (iii)
no Plan is currently under a governmental investigation or audit and, to the
knowledge of the Company, no such investigation or audit has been threatened;
(iv) each Plan covers only current or former employees of the Company and the
Company Subsidiaries and their dependants and beneficiaries; (v) no promise or
commitment to increase benefits under any Plan or to adopt any additional Plan
has been made except as required by Law; (vi) no event has occurred which could
subject the Company or any of the Company Subsidiaries to any material tax,
penalty or fiduciary Liability in connection with any Plan which has not been
accrued on the Annual Financial Statements; (vii) there have been no withdrawals
of surplus or contribution holidays, except as permitted by Law and the terms of
the Plans; and (viii) no other Plan provides post-employment and post-retirement
benefits, other than as required by Law.


n)           The Company is under no obligation and owes no money for any “time
in lieu” to any employee, former employee, independent contractor or consultant
for any time worked by such Person for the Company in excess of normal working
hours.


o)           The Company and each Company Subsidiary has complied and is in
compliance in all material respects with, and has been during the three previous
years and is, in all material respects, in good standing under all applicable
Laws relating to employment and labour matters, including any provision thereof
relating to wages, hours of work, vacation pay, overtime pay, conditions of
employment, workers’ compensation, health, safety, training, human rights, equal
opportunity, pay equity, or similar Laws and has properly completed and filed
all material reports required by such Laws.


Section 3.13 
Customers.



Section 3.13 of the Company Disclosure Schedule lists the 20 largest customers
of the Company and the Company Subsidiaries by revenue during the 12 month
period ended December 31, 2009 (the “Customers”) and the amount of net revenue
(that is, net of setoffs, chargebacks, credits, recoupments, refunds and other
contractual allowances) received by the Company and the Company Subsidiaries as
a result of orders by each of the Customers during such period.  Since January
1, 2010 through to the date hereof, none of the Company, any Company Subsidiary
or any executive officers or directors of the Company or a Company Subsidiary
has received any written notice, or any other communication, from any Customer
or from any other employees of the Company and the Company Subsidiaries to the
effect that any such Customer intends to cease or materially reduce the amount
of services requested of, or size of orders placed with, the Company or any
Company Subsidiary or otherwise materially reduce the amount of business
conducted with the Company or any Company Subsidiary.

 
-29-

--------------------------------------------------------------------------------

 

Section 3.14
Property and Leases.



a)           The Company and the Company Subsidiaries have good, valid and
marketable title to or, in the case of leased properties and assets, valid
leasehold interest in, all of the properties and assets owned or used by them to
conduct their respective businesses as currently conducted or as currently
contemplated by the Company and the Company Subsidiaries to be conducted, free
and clear of all Liens, subject only to Permitted Liens.


b)           Neither the Company or any Company Subsidiary owns any real
property.


c)           To the knowledge of the Company, all Leases are in full force and
effect and have not been modified or amended, and there exists no material
default under any such lease by the Company or any Company Subsidiary, nor any
event which, with notice or lapse of time or both, would constitute a material
default thereunder by the Company or any Company Subsidiary.


d)           Section 3.14(d) of the Company Disclosure Schedule discloses a full
and complete list of all leases of real property by or for the benefit of the
Company and the Company Subsidiaries and all amendments and modifications
thereto (the “Leases”) and the lessors thereof.  The Company has made available
to the Purchaser, prior to the date of this Agreement, complete and accurate
copies of each of the Leases, and none of the Leases has been modified in any
material respect.


Section 3.15
Intellectual Property.



a)           The conduct of the business of the Company and the Company
Subsidiaries as currently conducted and the Software, does not, to the knowledge
of the Company, infringe upon or misappropriate Intellectual Property rights of
any third party. No claim has been asserted to the Company or any Company
Subsidiary that the conduct of the business of the Company or any Company
Subsidiary as currently conducted or the Software infringes upon or may infringe
upon or misappropriates the Intellectual Property rights of any third
party.  With respect to each item of Intellectual Property and each component of
Software owned by the Company or a Company Subsidiary (“Company Owned
Intellectual Property”), the Company or a Company Subsidiary is the owner of the
entire right, title and interest in and to such Company Owned Intellectual
Property and is entitled to use such Company Owned Intellectual Property,
including to modify or improve same or to create derivative works therefrom, in
the continued operation of its respective business.  With respect to each item
of software or Intellectual Property licensed to the Company or a Company
Subsidiary (“Company Licensed Intellectual Property”), subject to the applicable
terms of such licenses, the Company or a Company Subsidiary has the right to use
such software or Company Licensed Intellectual Property in the continued
operation of its respective business in accordance with the manner in which the
business of the Company and the Company Subsidiaries is currently
conducted.  The Company Owned Intellectual Property has not, to the knowledge of
the Company, been adjudged or alleged to be invalid or unenforceable in whole or
in part.  Subject to bankruptcy, insolvency, reorganization, moratorium and
other applicable Law relating to or affecting creditors rights generally and to
general principles of equity relating to the availability of specific
performance and injunctive or other forms of equitable relief, each license of
software and the Company Licensed Intellectual Property is enforceable and is in
full force and effect, and will continue to be in full force and effect at the
Effective Time.  To the knowledge of the Company, no party to any license of the
Company Licensed Intellectual Property is in breach thereof or default
thereunder.


b)           Section 3.15(b) of the Company Disclosure Schedule sets forth a
true and complete list of all (i) patents and patent applications, registered
trademarks and trademark applications, registered copyrights and copyright
applications, industrial designs and Software included in the Company Owned
Intellectual Property, (ii) licenses that are material to the Company’s
business, and (iii) general descriptions of trade secrets and other confidential
intellectual property used in the business of the Company and the Company
Subsidiaries.  Section 3.15(b) of the Company Disclosure Schedule also sets
forth a complete list of all of the Software used in the business of the Company
and the Company Subsidiaries.

 
-30-

--------------------------------------------------------------------------------

 

c)           The Company and each Company Subsidiary has entered into
confidentiality agreements with respect to disclosures of its trade secrets and
its other confidential Intellectual Property, and (i) to the knowledge of the
Company, there has been no misappropriation of any Software or other Company
Owned Intellectual Property by any Person, (ii) to the knowledge of the Company,
no employee, independent contractor or agent of the Company or any Company
Subsidiary has misappropriated any Intellectual Property of any other Person in
the course of such performance as an employee, independent contractor or agent,
and (iii) to the knowledge of the Company, no employee, independent contractor
or agent of the Company or any Company Subsidiary is in default or breach of any
term of any employment agreement, non-disclosure agreement, assignment of
invention agreement or similar agreement or contract relating in any way to the
protection, ownership, development, use or transfer of Intellectual Property in
the course of such performance as an employee, independent contractor or agent.


d)           Except as set forth in Section 3.15(d) of the Company Disclosure
Schedule, to the knowledge of the Company, there is no alleged or actual
infringement by any Person of any Company Owned Intellectual Property or Company
Licensed Intellectual Property.  There is no action, suit, proceeding or claim
outstanding or, to the knowledge of the Company, threatened by others,
challenging the validity or scope of any Company Owned Intellectual
Property.  There is no action, suit, proceeding or claim outstanding or, to the
Knowledge of the Company, threatened by others, challenging the validity or
scope of any Company Licensed Intellectual Property.  To the knowledge of the
Company, there is no fact which could form a reasonable basis for any such claim
with respect to any Company Owned Intellectual Property or Company Licensed
Intellectual Property.


e)           Neither the Company nor any of the Company Subsidiaries has failed
to maintain any application or registration, or comply with any contract or
Order which would prevent it from owning, using or commercializing any Company
Owned Intellectual Property currently used or commercialized by any of them in
the conduct of the business of the Company and the Company Subsidiaries.


f)           To the knowledge of the Company, there are no third party patents
or patent applications that contain claims or trademarks or trademark
applications that infringe the issued or pending claims of any of the Company
Owned Intellectual Property or Company Licensed Intellectual Property.


g)           Except as disclosed in Section 3.15(g) of the Company Disclosure
Schedule, neither the Company nor any of its Company Subsidiaries pays or
receives any royalty to or from any Person with respect to the Company Owned
Intellectual Property, nor has the Company or any of the Company Subsidiaries
licensed any Person to use any Company Owned Intellectual Property.


h)           The Transactions will not cause a default under, or breach of, any
rights of the Company or of any of the Company Subsidiaries in and to the
Company Owned Intellectual Property or the Company Licensed Intellectual
Property.


i)            Neither the Company nor any of the Company Subsidiaries is subject
to any judgment with respect to, nor has it entered into or is it a party to any
contract which restricts or impairs the use of, any Company Owned Intellectual
Property.


j)            Neither the Company nor any of the Company Subsidiaries has
entered into any consent, indemnification, (except for indemnification
provisions contained in agreements with customers), forbearance to sue or
settlement agreement with respect to the Company Owned Intellectual Property or
Company Licensed Intellectual Property.


k)           The Company and each of the Company Subsidiaries has obtained
intellectual property assignments from employees and contractors as are
necessary to establish and preserve, for the benefit of the Company and each of
the Company Subsidiaries, all Company Owned Intellectual Property and Company
Licensed Intellectual Property.

 
-31-

--------------------------------------------------------------------------------

 


l)            Except as set forth in Section 3.15(l) of the Company Disclosure
Schedule, to the knowledge of the Company, no open source or public library
software, including, but not limited to, any version of any software licensed
pursuant to any GNU public license, was used in the development or modification
of any software owned by the Company or the Company Subsidiaries that is
incorporated into or utilized by any products of the Company and the Company
Subsidiaries where, as a result of the use of such open source or public library
software, the Company or any of the Company Subsidiaries is obligated to make
available to third parties other than its customers the source code for the
Software that is incorporated into such products.


m)          Neither the Company nor any of the Company Subsidiaries have in the
last three years (i) transferred ownership of, (ii) except as set forth in
Section 3.15(m) of the Company Disclosure Schedule, granted any exclusive
license of or right to use, (iii) authorized the retention of any exclusive
rights to use or contingent right to use (including pursuant to a source code
escrow), (iv) except as set forth in Section 3.15(m)) of the Company Disclosure
Schedule, authorized joint ownership of or (v) except as set forth in Section
3.15(m) of the Company Disclosure Schedule, granted any lien, security interest,
claim, encumbrance or any other restriction or limitation whatsoever in any or
all Company Owned Intellectual Property or Software.  Neither the Company nor
any of the Company Subsidiaries has granted any third party an exclusive license
or right to use any patents owned by the Company or any of the Company
Subsidiaries.


Section 3.16 
Taxes.



a)           Section 3.16(a) of the Company Disclosure Schedule contains a list
of all income Tax Returns filed with respect to the Company and each of the
Company Subsidiaries since January 1, 2005, including all Tax Returns filed on a
consolidated, combined or unitary basis, along with a list of entities whose
activities are included in such filings.


b)           The Company and each of the Company Subsidiaries have timely filed
(or have had filed on their behalf) with all appropriate Governmental
Authorities all Tax Returns and reports required to be filed by each of them in
accordance with all applicable Laws, and each has, within the time and in the
manner prescribed by Law, paid, remitted and discharged all Taxes that have
become due and payable, and will timely pay all Taxes which will become due and
payable on or prior to the Effective Date other than such payments as are being
diligently contested in good faith by appropriate proceedings and for which
adequate reserves have been taken on the Annual Financial Statements in
accordance with GAAP, and all such Tax Returns and reports are true, accurate
and complete in all material respects.


c)           Neither the Canada Revenue Agency, the Internal Revenue Service nor
any other taxing authority or agency has asserted in writing or, to the
knowledge of the Company, has threatened to assert against the Company or any
Company Subsidiary any deficiency or claim for any Taxes or interest thereon or
penalties in connection therewith.


d)           Neither the Company nor any Company Subsidiary has granted any
waiver of any statute of limitations with respect to, or any extension of a
period for the assessment of, any Tax.


e)           Neither the Company nor any Company Subsidiary is party to any
Tax-sharing agreement, Tax-indemnification agreement or other agreement or
arrangement relating to Taxes with any Person, other than the Company or a
Company Subsidiary; neither the Company nor any of the Company Subsidiaries has
been a member of an affiliated, combined or unitary group filing a consolidated,
combined, unitary or other Tax Return for Canadian federal, provincial, local or
non-Canadian Tax purposes reflecting the income, assets or activities of
affiliated companies, or has any Liability for the Taxes of any other Person
under any provision of Canadian federal, provincial, local or non-Canadian Law,
or as a transferee or successor, or by contract, or otherwise.

 
-32-

--------------------------------------------------------------------------------

 


f)            Neither the Company nor any Company Subsidiary has any Liability
for any amount of Taxes of any Person, other than the Company or a Company
Subsidiary, as a transferee or successor, or by contract.


g)           Neither the Company nor any Company Subsidiary has any income
reportable for a period ending after the Effective Time that is attributable to
any activity or a transaction occurring in, or a change in accounting method
made for, a period ending on or prior to the Effective Time that resulted in a
deferred reporting of income from such transaction or from such change of
accounting method or is inconsistent with the past practice of the Company.


h)           Each of the Company and the Company Subsidiaries has withheld,
collected and timely paid all Taxes required to be withheld and paid in
connection with any (i) amounts paid or owing to any present or former employee,
independent contractor, creditor, stockholder or other third party, (ii) goods
and services received from or provided to any Person, and (iii) amounts paid or
credited to any Person not resident in the jurisdiction of the relevant payor,
and the amount of Taxes withheld but not remitted by the Company and the Company
Subsidiaries will be retained in respect of the appropriate amounts and will be
remitted by the Company and the Company Subsidiaries to the appropriate Tax
authorities when due.


i)            Neither the Company nor any of the Company Subsidiaries has any
Liability for any material amount of unpaid Taxes except as disclosed in the
Financial Statements or Books and Records.


j)            The Company and the Company Subsidiaries do not have any material
Liability, obligation or commitment for the payment of Taxes not yet due other
than those that have arisen since December 31, 2009 in the usual and ordinary
course of business and for which adequate provisions have been made in the
Financial Statements in accordance with GAAP.


k)           All Tax Returns of the Company and the Company Subsidiaries have
been assessed through December 31, 2008, there are no proposed or issued
assessments or reassessments respecting the Company or any of the Company
Subsidiaries pursuant to which there are amounts owing or discussions in respect
thereof with any taxing authority and there are no outstanding objections to any
assessment or reassessment of Taxes.  Other than as set forth in Section 3.16(l)
of the Company Disclosure Schedule, there are no contingent Tax Liabilities or
any grounds that could prompt an assessment or reassessment of the Company and
any of the Company Subsidiaries, including aggressive treatment of income,
expenses, deductions, credits or other amounts in the filing of earlier or
current Tax Returns.


l)            The Company and the Company Subsidiaries have collected from each
past and present customer (or other Person paying amounts to the Company and the
Company Subsidiaries) the amount of all Taxes (including goods and services Tax
and provincial, state and local sales Taxes) required to be collected, except
where the failure to so collect has not and is not reasonably likely to result
in a Company Material Adverse Effect, and have paid and remitted such Taxes when
due, in the form required under the appropriate legislation or made adequate
provision for the payment of such amounts to the proper Tax authorities.  The
amount of Tax collected but not remitted by the Company and the Company
Subsidiaries will be retained in the appropriate accounts and remitted by the
Company and the Company Subsidiaries to the appropriate authorities when due.


m)          For 2009, all research and development investment tax credits
(“ITCs”) will be claimed by the Company and the Company Subsidiaries in
accordance with the Tax Act and the relevant provincial legislation and the
Company and the Company Subsidiaries satisfied at all times the relevant
criteria and conditions entitling it to such ITCs.  All refunds of ITCs received
or receivable by the Company and the Company Subsidiaries for taxation year 2009
were claimed in accordance with the Tax Act and the relevant provincial
legislation and the Company and the Company Subsidiaries satisfied at all times
the relevant criteria and conditions entitling it to claim a refund of such
ITCs.

 
-33-

--------------------------------------------------------------------------------

 
 
n)           Neither the Company nor any of the Company Subsidiaries is
currently or was at any time since January 1, 2006 the subject of any action or
proceeding relating to Taxes or a “tax asset”, or an audit or examination
relating to Taxes or a tax asset and, to the Company’s knowledge, no such
action, proceeding, audit or examination is pending or threatened.  For the
purpose of this Section 3.16(p), the term “tax asset” shall include but is not
limited to any net operating loss, non-capital loss, net capital loss, Tax pool,
investment tax credit, foreign tax credit, charitable deduction or any other
credit or Tax attribute which could reduce Taxes.  The Company has received a
“notice of determination of loss” pursuant to subsection 152(1.1) of the Tax
Act, in respect of any non-capital loss or net capital loss incurred by it.


o)           Other than as set forth in Section 3.16(q), neither the Company nor
any of the Company Subsidiaries (i) is a party to any agreement extending the
time within which to file any Tax Return, (ii) has granted to any Person any
power of attorney that is currently in force with respect to any Tax matter,
(iii) has executed or entered into any written agreement with, or obtained or
applied for any written consents or written clearances or any other Tax rulings
from, nor has there been any written agreement executed or entered into on
behalf of any of them with, any taxing authority relating to material Taxes,
including any private letter rulings or comparable rulings of any taxing
authority and closing agreements with any taxing authority, (iv) has any
Liability for the Taxes of another Person under U.S. Treasury Regulation Section
1.1502-6 (or any comparable provision of state, local or foreign Law), (v) has,
or has ever had, a permanent establishment in any country other than the country
of its organization or been subject to Tax in a jurisdiction outside the country
of its organization, (vi) has, within the scope of Section 999 of the Code,
participated in or cooperated with any international boycott or has been
requested to do so in connection with any transaction or proposed transaction,
(vii) has engaged in any “reportable transaction” as defined in U.S. Treasury
Regulation Section 1.6011-4(b), or (viii) has constituted either a “distributing
corporation” or a “controlled corporation” (within the meaning of Section
355(a)(1)(A) of the Code) in a distribution of stock qualifying for tax-free
treatment under Section 355 of the Code (A) in the two (2) years prior to the
date of this Agreement or (B) in a distribution which could otherwise constitute
part of a “plan” or “series of related transactions” (within the meaning of
Section 355(e) of the Code) in conjunction with the Transactions.


p)           No claim has been made in writing by any taxing authority in a
jurisdiction where the Company or any of the Company Subsidiaries does not file
Tax Returns that it is or may be subject to taxation by, or required to file any
Tax Return in, that jurisdiction.


q)           The Company and the Company Subsidiaries have maintained, in all
material respects, with respect to transfer pricing, proper intercompany
agreements and concurrent and supporting documentation as required under all
applicable Tax Laws, such that no transfer pricing amounts will be denied as
deductions in any jurisdiction either by reason of a lack of proper agreements
or supporting documentation or by reason of a non-compliance with applicable Tax
Laws.  The terms of the transfer pricing agreements involving the Company or any
of the Company Subsidiaries satisfy the requirements set by the applicable Tax
Law and by the respective taxing authority such that no transfer pricing amount
will be denied as deductions or will be considered to have created income to the
Company or any of the Company Subsidiaries of a type other than that specified
in the transfer pricing agreement.


r)           Neither the Company nor any of the Company Subsidiaries has (i)
agreed to or is required to make any adjustments pursuant to a change in Tax
accounting method, (ii) any knowledge that any taxing authority has proposed in
writing any such adjustment, or (iii) any application pending with any taxing
authority requesting permission for any changes in Tax accounting methods.


s)           Each U.S. Subsidiary of the Company has never had a “nonqualified
deferred compensation plan” (as defined in Section 409A(d)(1) of the Code).

 
-34-

--------------------------------------------------------------------------------

 


t)            There is no contract of any U.S. Subsidiary of the Company
covering any person that, individually or collectively, could give rise to the
payment of any amount that would not be deductible by such Subsidiary (or
Affiliates of such Subsidiary) by reason of Section 280G of the Code.


u)           For purposes of this Section 3.16, any reference to the Company or
any of the Company Subsidiaries shall be deemed to include any Person that
merged with or was liquidated into the Company or such Company Subsidiary, as
applicable.


Section 3.17
Environmental Matters.



a)           Neither the Company nor any of the Company Subsidiaries is in
violation of or has violated, during the three previous years, or has any
Liability under, any Environmental Law and there are no facts, circumstances or
conditions existing, initiated or occurring prior to the Effective Date which
could result in Liability under Environmental Laws.  Without limiting the
generality of the foregoing, to the knowledge of the Company: (i)  there has
been no Release of Hazardous Substances at, on, under or from any of the
properties currently owned, leased or operated by the Company or any Company
Subsidiary (including, without limitation, soils and surface and ground waters)
during the period of the Company’s or any Company Subsidiary’s ownership,
tenancy or operation of such property; (ii)  there has been no Release of
Hazardous Substances at, on, under or from any of the properties formerly owned,
leased or operated by the Company or any Company Subsidiary (including, without
limitation, soils and surface and ground waters) during the period of the
Company’s or any Company Subsidiary’s ownership, tenancy or operation of such
property; (iii) none of the real property currently owned, leased or operated by
the Company or the Company Subsidiaries contains underground improvements,
including but not limited to treatment or storage tanks, or underground piping
associated with such tanks, used currently or in the past for the management of
Hazardous Substances, and no portion of such real property is or has been used
as a dump or landfill or consists of or contains filled-in land or wetlands; and
(iv) neither PCB’s, “toxic mold,” nor asbestos-containing materials are present
on or in the real property currently or previously owned, operated or leased by
the Company or the Company Subsidiaries or the improvements thereon.


b)           Neither the Company nor any Company Subsidiary has received any
notice, demand, claim or request for information or other written communication
alleging that the Company or any Company Subsidiary (i) is actually, potentially
or allegedly liable under any Environmental Law for Remediation of Hazardous
Substances, or (ii) may be in violation of or have any Liability under any
Environmental Law.


c)           The Company and each Company Subsidiary has promptly applied for
and maintains all permits, licenses, consents, approvals and other
authorizations required under any Environmental Law (“Environmental Permits”)
and the Company and such Company Subsidiaries are in compliance in all material
respects with the Environmental Permits.


d)           Neither the Company nor any of the Company Subsidiaries has
arranged, by contract, agreement or otherwise, for the transportation, disposal
or treatment of Hazardous Substances at any location such that it is or could be
liable for Remediation of such location pursuant to Environmental Laws, and no
such location, nor any of the real property currently owned, operated, or leased
by the Company or any of  the Company Subsidiaries is listed on any governmental
list or database of properties that may require Remediation.


e)           No authorization, notification, recording, filing, consent, waiting
period, Remediation or approval is required under any Environmental Law in order
to consummate the Transactions.

 
-35-

--------------------------------------------------------------------------------

 


Section 3.18 
Insurance.



a)           Section 3.18(a) of the Company Disclosure Schedule sets out a list
of all of the insurance policies of the Company and the Company Subsidiaries
relating to fire and casualty, general liability, business interruption,
directors’ and officers’ liability and workers’ compensation and other forms of
insurance of any kind relating to the business and operations of the Company or
any Company Subsidiary, and such list contains the name of the applicable
insurance company, the premiums payable, deductible (if any) and amount of
coverage for each such policy.  True and complete copies of all policies, or
summaries thereof of fire and casualty, general liability, business
interruption, directors’ and officers’ liability and workers’ compensation and
other forms of insurance of any kind relating to the business and operations of
the Company or any Company Subsidiary have been made available to the Purchaser,
and such policies are in full force and effect as of the date of this Agreement.


b)           The insurance maintained by the Company and the Company
Subsidiaries adequately covers all material risks reasonably and prudently
foreseeable in the operation and conduct of the business of the Company and the
Company Subsidiaries which would be customary in the business carried on by the
Company and the Company Subsidiaries and the Company and the Company
Subsidiaries are not in material default under the terms of any such policy.


c)           There is no claim outstanding under any insurance policy of the
Company or a Company Subsidiary as to which coverage has been questioned, denied
or disputed by the underwriter of such policy, and there has been no notice of
cancellation or termination of, or premium increase with respect to, any such
policy.


d)           The Company and the Company Subsidiaries have paid all premiums due
under their insurance policies and none of the Company or any Company Subsidiary
is in default in any material respect under the terms of any of their insurance
policies.


Section 3.19 
Brokers.



No broker, finder or investment banker (other than the Company Financial
Advisor) is entitled to any brokerage, finder’s or other fee or commission in
connection with the Transactions based upon arrangements made by or on behalf of
the Company or any of the Company Subsidiaries.  The Company has heretofore
furnished to the Purchaser a complete and correct copy of all agreements between
the Company and the Company Financial Advisor pursuant to which such firm would
be entitled to any payment related to the Transactions; provided that the
provisions dealing with the basis upon which such payment would be calculated
(but not the amount of the payment) have been redacted therefrom.


Section 3.20
Related Party Transactions; Collateral Benefit.



No executive officer, director or Affiliate of the Company or any Company
Subsidiary, nor any immediate family member or Affiliate of such executive
officer or director is entitled to any payment, benefit or advantage that would
constitute a “collateral benefit” within the meaning of Canadian Securities
Legislation, in connection with or as a result of the Transactions.


Save for or pursuant to (i) the employment, management or consulting
arrangements listed in Section 3.11 or Section 3.12 of the Company Disclosure
Schedule and the payments to be made thereunder, as disclosed therein, and (ii)
compensation payable to the directors of the Company in accordance with the
“Compensation of Directors” contained in the Company’s Management Information
Circular dated April 13, 2009, no executive officer, director or Affiliate of
the Company or any Company Subsidiary, nor any immediate family member or
Affiliate of such executive officer or director:

 
-36-

--------------------------------------------------------------------------------

 


a)           is a party to any agreement, contract, commitment, arrangement or
transaction with the Company or any Company Subsidiary;


b)           is entitled to any payment or transfer of any assets from the
Company or any Company Subsidiary;


c)           has any material interest in any material property used by the
Company or any Company Subsidiary; or


d)           has an interest in any customer or supplier of the Company or any
Company Subsidiary or provider of any services to the Company or any Company
Subsidiary, other than the ownership of less than 5% of the outstanding stock of
any publicly-traded company.


Section 3.21 
Disclosure.



a)                     True and complete copies of all documents listed in the
Company Disclosure Schedule have been made available or provided to the
Purchaser.


b)                     The Company has made available to the Purchaser all Books
and Records. All such Books and Records are, in all material respects, complete
and correct and have been maintained, in all material respects, in accordance
with good business practices, including the maintenance of an adequate system of
internal accounting controls, and the information in the Books and Records is
accurately reflected in the Financial Statements.


c)                     The minute books of the Company and each Company
Subsidiary contain, in all material respects, accurate and complete records of
all meetings held of, and corporate action by, the stockholders and the board of
directors (and committees thereof) of the Company and each Company Subsidiary.


d)                     None of the representations or warranties made by the
Company herein or in the Company Disclosure Schedule, or in any certificate or
document furnished by the Company pursuant to this Agreement, when all such
documents are read together in their entirety, contains or will contain any
untrue statement of a material fact, or omits to state any material fact
necessary in order to make the statements contained herein or therein, in the
light of the circumstances under which it was made, not misleading.


Section 3.22
Certain Payments and Foreign Corrupt Practices Act.



Without limiting the generality of any other provision hereof, none of the
Company, any Company Subsidiary nor any of their respective officers, directors
or employees or, to the knowledge of the Company, any of the agents,
shareholders, distributors or representatives of the Company or a Company
Subsidiary or any other Persons acting on the express, implied or apparent
authority of any of them, has:


a)           Paid, given or received or has offered or promised to pay, give or
receive, directly or indirectly, any contribution, gift, bribe, rebate, payoff,
influence payment, kickback, discount, inducement or other payment or thing of
value, regardless of form, whether in money, property or services, to any
Person, whether in Canada, the United States or elsewhere, and including any
foreign official or political party (or official thereof), in connection with or
in furtherance of the business of the Company or a Company Subsidiary,
including, without limitation, (i) for the purposes of influencing any act,
decision or omission in order to assist the Company or a Company Subsidiary in
obtaining business for or with, or directing business to, any Person, (ii) to
obtain favourable treatment in securing business for the Company or any Company
Subsidiary, (iii) to pay for favourable treatment for business secured by the
Company or any Company Subsidiary, (iv) to obtain special concessions or for
special concessions already obtained, for or in respect of the Company or any
Company Subsidiary, or (v) in violation of any Law, nor is the business of the
Company and the Company Subsidiaries in any manner dependent upon the making or
receipt of any of the foregoing;

 
-37-

--------------------------------------------------------------------------------

 


b)           Established or maintained any fund or asset with respect to the
Company or any Company Subsidiary that has not been recorded in the Books and
Records of the Company and the Company Subsidiaries; or


c)           Directly or indirectly, materially violated any provision of the
Foreign Corrupt Practices Act of 1977, as amended (the “FCPA”), and none of them
has used any corporate funds for unlawful contributions, gifts, entertainment or
other unlawful expenses relating to political activity, made, offered or
authorized any unlawful payment to foreign or domestic government officials or
employees, or made, offered or authorized any unlawful bribe, rebate, payoff,
influence payment, kickback or other similar unlawful payment.  The Company and
the Company Subsidiaries have established reasonable internal controls and
procedures that are intended to ensure compliance with the FCPA.


d)           The business of the Company and each Company Subsidiary is not in
any manner dependent upon the making or receipt of the unlawful payments or
other inducements referred to in this Section 3.22.


Section 3.23
Takeover Statutes.



The Company Board has taken all necessary action so that no restrictive
provision of any applicable anti-takeover provision in the Company’s certificate
of incorporation or bylaws or any shareholder rights or similar plan, is, or at
the Effective Time will be, applicable to the Company, the Purchaser, the
Purchase Consideration, the Arrangement or any of the other transactions
contemplated by this Agreement or the Support Agreements.


Section 3.24
No Other Purchase Agreements.



The Company and the Company Subsidiaries are not a party to any other contract,
agreement or understanding of any nature for the purchase or other acquisition
of any of their undertaking, property or assets, other than in the ordinary
course of business.


Section 3.25
Personal Property.



Either the Company or one of the Company Subsidiaries is the true and lawful
owner or lessee of and has good and valid title to, or a valid leasehold
interest in, all personal or moveable property (tangible or intangible)
reflected on the balance sheet contained in the Annual Financial Statements or
thereafter acquired, except inventory that has been sold or otherwise disposed
of in the ordinary course of business since the date of such balance sheet and
not in violation of this Agreement, in each case free and clear of all Liens,
other than Permitted Liens.


Section 3.26
Warranty and Product Liability Matters.



a)                     Section 3.26(a) of the Company Disclosure Schedule sets
forth (i) a list of all product liability claims made against the Company or any
of the Company Subsidiaries since January 1, 2007, and (ii) a summary of
warranty claims made against the Company or any of the Company Subsidiaries,
together with the annual cost associated with such warranty claims, for each of
the three (3) immediately-preceding fiscal years.


b)                     Except as set forth in Section 3.26(b) of the Company
Disclosure Schedule, none of the Company’s or the Company Subsidiaries’ products
have design, manufacturing or other defects, and such products comply with, and
meet, in all material respects, the current standards of, all Laws dealing with
such products.  No claims, including, but not limited to, product or service
warranty, Liability, strict liability or negligence claims, in respect of the
Company’s or any Company Subsidiary’s products or services are pending or
threatened.

 
-38-

--------------------------------------------------------------------------------

 


c)                     The Company and each Company Subsidiary has used
reasonable commercial efforts to limit Liability for warranty and product
liability claims.


Section 3.27
Privacy Laws.



a)           The Company and each of the Company Subsidiaries are conducting
their business in compliance, in all material respects, with all applicable
Privacy Laws.


b)           The Company has a written privacy policy which governs the
collection, use or disclosure of Personal Information, and the Company is in
compliance, in all material respects, with such policy.


c)           There has been no loss, theft or unauthorized collection, use or
disclosure of Personal Information that is in the custody or control of the
Company or of any of the Company Subsidiaries; and neither the Company or any
Company Subsidiary has received any written notice or other communication from
any Person regarding or in connection with any actual, alleged, possible or
potential violation of, or failure to comply with, any Privacy Laws or with
respect to the loss, theft or unauthorized collection, use or disclosure of
Personal Information in the custody or control of the Company or the Company
Subsidiaries.


Section 3.28
Not Engaged in Cultural Business.



The Company is not engaged in and does not carry on a “cultural business”, as
such term is defined in the Investment Canada Act.


Section 3.29 
Solvency.



At the Effective Time, the Company will not be insolvent within the meaning of
section 192(2) of the CBCA.


Section 3.30
Banking and Attorneys.



Section 3.30 of the Company Disclosure Schedule sets forth a true and complete
list showing:


a)             The name of each bank or similar institution in which each of the
Company and the Company Subsidiaries has an account or safe deposit box, the
number or designation of each such account and safe deposit box and the names of
all individuals authorized to draw thereon or to have access thereto; and


b)             The name of each Person holding a general or special power of
attorney from the Company or any of the Company Subsidiaries and a summary of
the terms thereof.

 
-39-

--------------------------------------------------------------------------------

 


ARTICLE IV.
REPRESENTATIONS AND WARRANTIES OF THE PARENT AND THE PURCHASER


As an inducement to the Company to enter into this Agreement and to implement
the Transactions, the Purchaser Parties hereby, jointly and severally, represent
and warrant to the Company as follows:


Section 4.01
Corporate Organization.



Each of the Purchaser Parties is a corporation duly organized, validly existing
and in good standing under the laws of the jurisdiction of its incorporation,
except where the failure to be so organized, existing or in good standing would
not reasonably be expected to have a Parent Material Adverse Effect.


Section 4.02 
Authority.



a)           Each of the Purchaser Parties has all necessary corporate power and
authority to execute and deliver the Transaction Documents, to perform its
obligations thereunder and to consummate the Transactions.


b)           The execution and delivery of the Transaction Documents by each of
the Purchaser Parties, and the consummation by each of them of the Transactions,
have been duly and validly authorized by all necessary corporate action, and no
other corporate proceedings on the part of the Purchaser Parties are necessary
to authorize the Transaction Documents or to consummate the Transactions (other
than any necessary approvals or consents and the filing of appropriate documents
as required by the CBCA).


c)           Each of the Transaction Documents has been duly and validly
executed and delivered by each of the Purchaser Parties that is a party thereto
and, assuming due authorization, execution and delivery by each of the other
parties thereto, constitutes a legal, valid and binding obligation of each of
the Purchaser Parties that is a party thereto, enforceable against it in
accordance with its terms, except to the extent that its enforceability may be
subject to applicable bankruptcy, insolvency, reorganization, moratorium and
similar Laws affecting the enforcement of creditors’ rights generally and by
general equitable principles.


d)           The Boards of Directors of each of the Purchaser Parties have duly
approved the Transaction Documents to which it is a party and the Transactions.


Section 4.03
No Conflict; Required Filings and Consents.



a)           The execution and delivery of each of the Transaction Documents to
which it is a party by each of the Purchaser Parties do not, and the performance
by each of the Purchaser Parties of its obligations under such Transaction
Documents, will not, (i) conflict with or violate its certificate of
incorporation or by-laws in effect on the date of this Agreement, (ii) assuming
that all consents, approvals, authorizations and other actions described in
Section 4.03(b) have been obtained and all filings and obligations described in
Section 4.03(b) have been made, conflict with or violate any Law applicable to
it or by which any property or asset of either of them is bound or affected, or
(iii) conflict with or result in a breach of the terms of any material agreement
to which it is a party, except with respect to clauses (ii) and (iii), for any
such conflicts or violations which would not reasonably be expected to have a
Parent Material Adverse Effect.


b)           The execution and delivery of the Transaction Documents by each of
the Purchaser Parties that is a party thereto do not, and the performance by
each of the Purchaser Parties of its obligations thereunder, will not, require
any consent, approval, authorization or permit of, or filing with or
notification to, any Governmental Authority, except (i) for applicable
requirements, if any, of the Canadian Securities Laws, U.S. Securities Laws and
state takeover laws, the Investment Canada Act and filing of appropriate
documents as required by the CBCA, and (ii) where the failure to obtain such
consents, approvals, authorizations or permits, or to make such filings or
notifications, would not reasonably be expected to have a Parent Material
Adverse Effect.

 
-40-

--------------------------------------------------------------------------------

 


Section 4.04
Capitalization.



The authorized capital stock of Parent consists of 20,000,000 shares of common
stock, par value U.S. $0.01 per share.  As of December 31, 2009, 13,248,813
shares of Parent Common Stock are issued and outstanding, all of which are duly
authorized, validly issued, fully paid and non-assessable.  All shares of Parent
Common Stock deliverable pursuant to this Agreement have been duly authorized
and, when issued as contemplated by this Agreement, will be validly issued,
fully paid, non-assessable and free of pre-emptive rights.


Section 4.05 
Litigation.



There is no Action pending or, to the knowledge of Parent, threatened against
the Purchaser Parties, or any property or asset of the Purchaser Parties, before
any Governmental Authority that seeks to materially delay or prevent the
consummation of the Transactions.


Section 4.06
No Vote Required.



No vote of the stockholders of the Purchaser Parties is required by Law, their
respective certificates of incorporation or by-laws or otherwise in order for
each of the Purchaser Parties to consummate the Transactions.


Section 4.07
Operations of Purchaser.



Purchaser is a direct, wholly-owned subsidiary of Parent. Purchaser carries on
the business of managing and controlling the content and related business
processes involved in the execution of capital projects.


Section 4.08 
Brokers.



No broker, finder or investment banker is entitled to any brokerage, finder’s or
other fee or commission in connection with the Transactions based upon
arrangements made by or on behalf of the Purchaser Parties.


Section 4.09
Parent SEC Documents.

 
The Parent has filed all reports, schedules, forms, statements and other
documents required to be filed by it under the Exchange Act, including pursuant
to Section 13(a) or 15(d) thereof, since January 1, 2008 (the foregoing
materials, including the exhibits thereto and documents incorporated by
reference therein, being collectively referred to herein as the “SEC Reports”)
on a timely basis or has received a valid extension of such time of filing and
has filed any such SEC Reports prior to the expiration of any such extension. As
of their respective dates, the SEC Reports complied in all material respects
with the requirements of the Exchange Act and the rules and regulations of the
SEC promulgated thereunder, and none of the SEC Reports, when filed, contained
any untrue statement of a material fact or omitted to state a material fact
required to be stated therein or necessary in order to make the statements
therein, in the light of the circumstances under which they were made, not
misleading. The financial statements of the Parent included in the SEC Reports
comply in all material respects with applicable accounting requirements and the
rules and regulations of the SEC with respect thereto as in effect at the time
of filing. Such financial statements have been prepared in accordance with
United States generally accepted accounting principles (“U.S. GAAP”) applied on
a consistent basis during the periods involved, except as may be otherwise
specified in such financial statements or the notes thereto and except that
unaudited financial statements may not contain all footnotes required by U.S.
GAAP, and fairly present in all material respects the financial position of the
Parent as of and for the dates thereof and the results of operations and cash
flows for the periods then ended, subject, in the case of unaudited statements,
to normal year-end audit adjustments.

 
-41-

--------------------------------------------------------------------------------

 


Section 4.10
Material Changes.

 
Since the date of the latest audited financial statements included within the
SEC Reports, except as specifically disclosed in the SEC Reports, (i) there has
been no event, occurrence or development that has had or that could reasonably
be expected to result in a Parent Material Adverse Effect, (ii) the Parent has
not incurred any liabilities (contingent or otherwise) other than (A) trade
payables and accrued expenses incurred in the ordinary course of business
consistent with past practice and (B) liabilities not required to be reflected
in the Parent’s financial statements pursuant to U.S. GAAP or required to be
disclosed in filings made with the SEC, (iii) the Parent has not altered its
method of accounting, (iv) the Parent has not declared or made any dividend or
distribution of cash or other property to its stockholders or purchased,
redeemed or made any agreements to purchase or redeem any shares of its capital
stock and (v) the Parent has not issued any equity securities to any officer,
director or Affiliate, except pursuant to existing Parent stock option or stock
plans.


Section 4.11
Sarbanes-Oxley; Controls.



The Parent is in material compliance with all provisions of the Sarbanes-Oxley
Act of 2002 which are applicable to it as of the date of this Agreement. The
Parent maintains a system of internal accounting controls sufficient to provide
reasonable assurance that (i) transactions are executed in accordance with
management’s general or specific authorizations, (ii) transactions are recorded
as necessary to permit preparation of financial statements in conformity with
U.S. GAAP and to maintain asset accountability, (iii) access to assets is
permitted only in accordance with management’s general or specific
authorization, and (iv) the recorded accountability for assets is compared with
the existing assets at reasonable intervals and appropriate action is taken with
respect to any differences. The Parent has established disclosure controls and
procedures (as defined in Exchange Act Rules 13a-15(e) and 15d-15(e)) for the
Parent and designed such disclosure controls and procedures to ensure that
material information relating to the Parent, including its Subsidiaries, is made
known to the certifying officers by others within those entities, particularly
during the period in which the Parent’s most recently filed periodic report
under the Exchange Act, as the case may be, is being prepared. The Parent’s
certifying officers have evaluated the effectiveness of the Parent’s controls
and procedures as of the date prior to the filing date of the most recently
filed periodic report under the Exchange Act (such date, the “Evaluation Date”).
The Parent presented in its most recently filed periodic report under the
Exchange Act the conclusions of the certifying officers about the effectiveness
of the disclosure controls and procedures based on their evaluations as of the
Evaluation Date. Since the Evaluation Date, there have been no significant
changes in the Parent’s internal controls (as such term is defined in Item
307(b) of Regulation S-K under the Exchange Act) or, to the knowledge of the
Parent, in other factors that could significantly affect the Parent’s internal
controls.


Section 4.12
NASDAQ Listing.



The Parent Common Stock is listed for trading on NASDAQ.  Parent is not aware of
any pending default under, or material non-compliance with, the standards for
continued listing of the Parent Common Stock on NASDAQ.  There is no SEC order
pending or, to Parent’s knowledge, threatened suspending or terminating
registration of the Parent Common Stock under the Exchange Act or suspending or
terminating listing on NASDAQ.

 
-42-

--------------------------------------------------------------------------------

 


ARTICLE V.
CONDUCT OF BUSINESS PRIOR TO THE EFFECTIVE DATE


Section 5.01
Conduct of Business by the Company.



a)           The Company agrees that, between the date of this Agreement and the
Effective Date, except as required (i) by a Governmental Authority of competent
jurisdiction, or (ii) to complete the Transactions as contemplated by this
Agreement, or as may be required in order for the Company and the Purchaser
Parties to comply with applicable Laws, unless the Purchaser shall otherwise
consent in writing, such consent not to be unreasonably withheld or delayed: (i)
the Company and the Company Subsidiaries shall conduct their business only in
the ordinary course of business and in a manner consistent with past practice;
and (ii) the Company shall maintain its existence and good standing and use its
reasonable commercial efforts to preserve substantially intact the business
organization of the Company and the Company Subsidiaries, to keep available the
services of the current officers, employees and consultants of the Company and
the Company Subsidiaries and to preserve the current relationships of the
Company and the Company Subsidiaries with customers, suppliers and other persons
with which the Company or any Company Subsidiary has business relations.


b)           By way of amplification and not limitation, except as expressly
contemplated by any other provision of this Agreement or as required by a
Governmental Authority of competent jurisdiction or as may be required in order
for the Company and the Purchaser Parties to comply with applicable Laws,
neither the Company nor any Company Subsidiary shall, between the date of this
Agreement and the earlier of the Effective Date and the time that this Agreement
is terminated in accordance with its terms, directly or indirectly, do any of
the following without the prior written consent of the Purchaser:


 
i.
amend or otherwise change its certificate of incorporation or by-laws or
equivalent organizational documents;



 
ii.
issue, sell, pledge, assign, license or sub-license, dispose of, grant,
encumber, or authorize the issuance, sale, pledge, disposition, grant or
encumbrance of, (A) any shares of any class of capital stock of the Company or
of any Company Subsidiary, or any options, warrants, convertible securities or
other rights of any kind to acquire any shares of such capital stock, or any
other ownership interest (including, without limitation, any phantom interest),
of the Company or of any Company Subsidiary, except for the issuance of shares
of Company Common Stock issuable upon the exercise of Company Stock Options,
provided the Company complies with Section 6.10 or (B) any properties or assets
of the Company or of any Company Subsidiary; or suffer, permit or allow the
existence of any Lien on any of the foregoing;



 
iii.
except as specifically contemplated and permitted in Section 6.10, accelerate,
amend or change the exercise period of any Company Stock Options or Company
Warrants, re-price any Company Stock Options or Company Warrants, or authorize
cash payments in exchange for any Company Stock Options or Company Warrants;



 
iv.
declare, set aside, make or pay any dividend or other distribution, payable in
cash, stock, property or otherwise, with respect to any of its capital stock or
other securities;



 
v.
reclassify, combine, split, subdivide or redeem, or purchase or otherwise
acquire, directly or indirectly, any of its capital stock or other securities;


 
-43-

--------------------------------------------------------------------------------

 

 
vi.
(A) acquire (including, without limitation, by merger, consolidation, or
acquisition of stock or assets or any other business combination) any interest
of any nature in any Person whatsoever, including, without limitation, any
corporation, partnership, other business organization or any division thereof,
or any material amount of assets, except in the ordinary course of business and
consistent with past practice; (B) issue any debt securities or assume,
guarantee or endorse, or otherwise become responsible for, the obligations of
any person, or make any loans or advances, or grant any security interest in any
of its assets, except in the ordinary course of business and consistent with
past practice; (C) authorize, or make any commitment with respect to, capital
expenditures which are, in the aggregate, in excess of $100,000 from the date
hereof until the earlier of (x) the Effective Time or (z) the termination of
this Agreement pursuant to Article VIII; or (D) enter into or amend any
contract, agreement, commitment or arrangement with respect to any matter set
forth in this Section 5.01(b)(vi);



 
vii.
hire or terminate any employee or service provider except as expressly provided
in Section 5.01(b)(vii) of the Company Disclosure Schedule;



 
viii.
other than as set forth in subsection 5.01(b)(iii), increase the compensation
payable or to become payable or the benefits provided to its directors,
officers, consultants, service providers or employees, except for general
increases in the ordinary course and consistent with past practice and except as
provided in written agreements between the Company or the Company Subsidiaries
with such persons, or grant any severance or termination pay to or enter into
any employment or severance agreement with, any director, officer, consultant,
service provider or other employee of the Company or of any Company Subsidiary,
or establish, adopt, enter into or, except as contemplated by this Agreement,
amend any bonus, profit-sharing, thrift, compensation, stock option, restricted
stock, pension, retirement, deferred compensation, employment, termination,
severance or other plan, agreement, trust, fund, policy or arrangement for the
benefit of any director, officer, consultant, service provider or employee;



 
ix.
change any of the accounting principles used by it, other than as required by
GAAP;



 
x.
(A) make, change or rescind any Tax election, settle or compromise any Liability
for Taxes, change or revoke any of its methods of Tax accounting or annual Tax
accounting periods, file any amended Tax Return, surrender any claim for a
refund of Taxes, enter into any closing agreement with a taxing authority
relating to any Tax, or waive or extend the statute of limitations in respect of
any Tax (other than pursuant to extensions of time to file Tax Returns in the
ordinary course of business), or (B) take any action with respect to the
computation of Taxes or the preparation of Tax Returns that is inconsistent with
past practice;



 
xi.
pay, discharge or satisfy any claim, Liability or obligation (absolute, accrued,
asserted or unasserted, contingent or otherwise), other than in the ordinary
course of business and consistent with past practice, except for Liabilities for
fees and other costs arising in connection with the completion of the
Transactions; (xii) (A) amend, modify or consent to the termination of any
Material Contract, or amend, waive, modify or consent to the termination of the
Company’s or any Company Subsidiary’s rights thereunder or (B) enter into any
contract or agreement that would be a Restrictive Agreement or a Related Party
Agreement;



 
xii.
other than in the ordinary course of business (A) grant any exclusive license or
sub-license in respect of any Company Owned Intellectual Property, (B) grant any
license or sub-license in respect of any Company Owned Intellectual Property
involving aggregate annual payments to the Company or any Company Subsidiary of
more than Cdn.$100,000, (C) transfer any Company Owned Intellectual Property,
(D) except in the ordinary course of business, develop any Intellectual Property
jointly with any third party, or (E) except in the ordinary course of business,
disclose any confidential Intellectual Property or other confidential
information of the Company or any Company Subsidiary;


 
-44-

--------------------------------------------------------------------------------

 


 
xiii.
commence or settle any Action; or



 
xiv.
except as permitted by Section 6.03, announce an intention, enter into any
formal or informal agreement or otherwise make a commitment to do any of the
foregoing or take any action that would materially delay the consummation of the
Arrangement.



For greater certainty, and notwithstanding the foregoing, the Company may incur
Indebtedness in the ordinary course of business and consistent with past
practice, without the prior written consent of Parent.


Section 5.02
Pre-Acquisition Transactions.



a)           Prior to the Effective Time, the Company agrees to (i) at the
Purchaser’s expense, cooperate with and provide reasonable assistance to the
Purchaser Parties in connection with the Purchaser Parties’ planning for and
implementation of any such reorganizations of the business, operations, assets
or corporate structure of the Company and the Company Subsidiary as the
Purchaser Parties may request, acting reasonably (each a “Pre-Acquisition
Transaction”), and (ii) at the Purchaser Parties’ expense, use commercially
reasonable efforts to implement in advance of the Effective Time any
Pre-Acquisition Transaction as reasonably requested by the Purchaser Parties. At
the Purchaser Parties’ option, such Pre-Acquisition Transactions may include,
without limitation, (i) formation of new Company Subsidiaries, (ii) merger,
amalgamation or consolidation of existing Company Subsidiaries, (iii) transfer
of securities in, or assets held by, existing Company Subsidiaries either by
sale, dividend or contribution, and (iv) filing of any elections required or
permitted under applicable Tax Laws relating to such transactions. However, the
Company will not be required to implement any such Pre-Acquisition Transaction
prior to the Effective Time unless it determines to its satisfaction, acting
reasonably, that (A) such implementation will not delay or prevent consummation
of the Arrangement (including by giving rise to litigation by third parties);
(B) such implementation will not have an adverse impact on the Company
Shareholders; and (C) the Arrangement will be consummated and the Effective Time
will occur immediately following the completion of such Pre-Acquisition
Transaction. The Purchaser Parties agree that any Pre-Acquisition Transaction
that is implemented at the Purchaser Parties’ request in advance of the
Effective Time will not be considered in determining whether a representation or
warranty of the Company under this Agreement has been breached.


b)           To the extent that a Pre-Acquisition Transaction requires approval
of the Company Shareholders under the CBCA, the Company shall at the Purchaser’s
expense, (i) seek approval of the Company Shareholders for such Pre-Acquisition
Transaction at the Company Meeting, (ii) include in the Circular a form of
special resolution of the Company Shareholders (the “Transaction Resolution”)
approving such Pre-Acquisition Transaction in form and substance acceptable to
the Purchaser Parties, acting reasonably, either included within the Arrangement
Resolution or separate from the Arrangement Resolution if so requested by the
Purchaser Parties, and (iii) include in the Circular the unanimous
recommendation of the Company Board that the Company Shareholders vote in favour
of the Transaction Resolution.  Subject to the provisions of this Section 5.02,
the provisions in this Agreement regarding the Company’s obligations respecting
the approval of the Arrangement Resolution shall apply mutatis mutandis to the
approval of the Transaction Resolution.


c)           Subject to the provisions of Sections 5.2(a) and 5.2(b), the
Parties will work cooperatively and use commercially reasonable efforts to
prepare prior to the Effective Time all documentation necessary and do such
other acts and things as are necessary to give effect to any Pre-Acquisition
Transactions. Subject to the provisions of Sections 5.2(a) and 5.2(b), the
Parties shall give effect to any Pre-Acquisition Transactions immediately before
the Effective Time and shall seek to have them become effective immediately
before the Effective Time (but after the Purchaser Parties shall have confirmed
that all conditions in Sections 7.01 and 7.02 have been satisfied or waived by
the Purchaser Parties and the Company shall have confirmed that all conditions
in Sections 7.01 and 7.03 have been satisfied or waived by the Company).

 
-45-

--------------------------------------------------------------------------------

 


Section 5.03
Covenants of the Company Regarding the Arrangement.



The Company will perform, and will cause its Subsidiaries to perform, all
obligations required or desirable to be performed by the Company or any of its
Subsidiaries under this Agreement, cooperate with the Purchaser Parties in
connection therewith, and do all such other acts and things as may be necessary
or desirable in order to consummate and make effective, as soon as reasonably
practicable, the transactions contemplated by this Agreement and, without
limiting the generality of the foregoing, the Company will and, where
appropriate, will cause its Subsidiaries to:


a)           except as specifically permitted by Section 6.03, use all
commercially reasonable efforts to obtain the Required Vote;


b)           unless this Agreement will have been terminated in accordance with
Article VIII, submit this Agreement to the Company Shareholders at the Company
Meeting even if the Company Board will have withdrawn, amended, modified or
qualified its recommendation of this Agreement or the Arrangement;


c)           use all commercially reasonable efforts to obtain all necessary
waivers, consents and approvals required to be obtained by the Company or the
Company Subsidiary in connection with the Arrangement from other parties to the
Material Contracts and, in connection with obtaining any approval or consent
from any Person (other than a Governmental Entity) with respect to any
transaction contemplated by this Agreement, (i) without the prior written
consent of the Purchaser, which consent will not be unreasonably withheld, not
pay or commit to pay to such Person whose approval or consent is being solicited
any cash or other consideration, or make any commitment or incur any liability
or other obligation to such Person for such approval or consent, and (ii) not
request of the Purchaser or any of its Affiliates to pay or commit to pay to any
Person (other than a Governmental Entity) whose approval or consent is being
solicited any cash or other consideration, or make any commitment or incur any
liability or other obligation to such Person for such approval or consent;


d)           use its commercially reasonable efforts to effect all necessary
registrations, filings and submissions of information required by Governmental
Authorities from the Company or the Company Subsidiaries relating to the
Arrangement;


e)           apply for and use all commercially reasonable efforts to obtain all
Regulatory Approvals relating to the Company or the Company Subsidiaries which
are typically applied for by a Person being acquired and, in doing so, keep the
Purchaser reasonably informed as to the status of the proceedings related to
obtaining the Regulatory Approvals, including providing the Purchaser with
copies of all related applications and notifications (other than confidential
information contained in such applications and notifications), in draft form, in
order for the Purchaser to provide its comments thereon; provided, however, that
nothing in this Agreement shall require the Company or its Affiliates to divest
or hold separate or otherwise take or commit to take any action with respect to
any asset, property or agreement of the Company or any of its Subsidiaries in
order to obtain any such Regulatory Approval;


f)           use its commercially reasonable efforts to cause holders of at
least holders of 60% of the Aggregate Outstanding Company Stock to execute the
Escrow Agreement;


g)           use its commercially reasonable efforts to defend all lawsuits or
other legal, regulatory or other proceedings against the Company or any of its
Subsidiaries challenging or affecting this Agreement or the consummation of the
transactions contemplated hereby; and

 
-46-

--------------------------------------------------------------------------------

 


h)           use its commercially reasonable efforts to take all such action as
may be required to be taken by the Company in order to make the exception
provided by Section 3(a)(10) of the Securities Act available for the issuance of
the Parent Common Stock pursuant to the Arrangement.


Section 5.04
Covenants of the Purchaser.



The Parent will perform, and will cause the Purchaser to perform, all
obligations required or desirable to be performed by it under this Agreement,
co-operate with the Company in connection therewith, and do all such other acts
and things as may be necessary or desirable in order to consummate and make
effective, as soon as reasonably practicable, the transactions contemplated by
this Agreement and, without limiting the generality of the foregoing, the Parent
will, and where appropriate will cause the Purchaser to:


a)           use its commercially reasonable efforts to preserve intact the
business, organization, assets, properties, goodwill and employees of the Parent
and its Subsidiaries and other business relationships, continue to operate in
the ordinary course of business, maintain its books, records and accounts in
accordance with U.S. GAAP;


b)           use its commercially reasonable efforts to (i) effect all necessary
registrations, filings and submissions of information required by Governmental
Authorities, including, without limitation, pursuant to Investment Canada Act,
Competition Act, U.S. Securities Laws and the Hart-Scott-Rodino Act Antitrust
Improvements Act of 1976, as amended, from Parent, Purchaser or any of Parent’s
Subsidiaries relating to the Arrangement, (ii) take all such actions as may be
required to be taken by Parent in order to make the exemption provided by
Section 3(a)(10) of the Securities Act available for the issuance of Parent
Common Stock pursuant to the Arrangement, and (iii)  cause the Parent Common
Stock to be issued to the Company Shareholders pursuant to this Agreement and
such Parent Common Stock to be approved for listing on the NASDAQ, subject to
official notice of issuance, prior to or as of the Effective Time;


c)           use its commercially reasonable efforts to defend all lawsuits or
other legal, regulatory or other proceedings against the Purchaser Parties
challenging or affecting this Agreement or the consummation of the transactions
contemplated hereby;


d)           subsequent to the Closing, adhere to the existing Company policy
(which is set out on Schedule 5.04(d) of the Company Disclosure Schedule) with
respect to severance entitlements of employees of the Company;


e)           not: (i) amend its articles, charter or by-laws or other comparable
organizational documents; (ii) declare, set aside or pay any dividend or other
distribution or payment (whether in cash, shares or property) in respect of its
shares; (iii) adjust, split, combine or reclassify its shares; (iv) amend or
modify the terms of any of its shares; or (v) adopt a plan of liquidation or
resolution providing for its liquidation or dissolution; and


f)           promptly notify the Company in writing of (i) any circumstance or
development that, to the knowledge of the Parent, is or would reasonably be
expected to have a Parent Material Adverse Effect or any change in any material
fact set forth in the Parent SEC Documents, or (ii) any circumstance or
development with respect to any legal action affecting the Parent or any of its
Subsidiaries or affecting any of their respective properties or assets at law or
in equity before or by any Governmental Entity that, to the knowledge of the
Parent, is or would reasonably be expected to have a Parent Material Adverse
Effect; provided that the delivery of any such notification will not modify,
amend or supersede any representation or warranty of the Parent contained in
this Agreement or in any certificate or other instrument delivered in connection
herewith and will not affect any right of the Company hereunder;

 
-47-

--------------------------------------------------------------------------------

 


ARTICLE VI.
ADDITIONAL AGREEMENTS


Section 6.01
Access to Information; Confidentiality.



a)           Except as otherwise prohibited by applicable Law, from the date of
this Agreement until the Effective Time, the Company shall, and shall cause the
Company Subsidiaries to, (i) provide to the Purchaser Parties and their
officers, directors, employees, accountants, consultants, legal counsel, agents
and other representatives access, at reasonable times during normal business
hours, upon prior notice, to the officers, employees, agents, properties,
offices and other facilities of the Company and the Company Subsidiaries and to
the Books and Records, and (ii) furnish as promptly as practicable to the
Purchaser Parties such information in the Company’s possession concerning the
business, properties, contracts, assets, Liabilities, personnel and other
aspects of the Company and the Company Subsidiaries as the Purchaser Parties or
its representatives may reasonably request.


b)           All information obtained by the parties pursuant to this Section
6.01 shall be kept confidential in accordance with the Confidentiality
Agreement.


c)           Any investigation pursuant to this Section 6.01 shall not affect
any representation or warranty of any party hereto or any condition to the
obligations of the parties hereto.


Section 6.02
Privacy Matters.



a)           Notwithstanding the other provisions of this Agreement and the
Confidentiality Agreement, this Section 6.02 shall apply with respect to
Personal Information.


b)           Each Party acknowledges that it is responsible for compliance at
all times with Privacy Laws which govern the collection, use and disclosure of
Personal Information transferred to it by another Party in the course of the due
diligence process leading to this Agreement or pursuant to or in connection with
this Agreement ("Disclosed Personal Information").


c)           No Party shall use Disclosed Personal Information for any purposes
other than those related to the performance of this Agreement and the completion
of the Arrangement.


d)           Each Party acknowledges and confirms that the disclosure of
Personal Information is necessary for the purposes of determining if the Parties
shall proceed with the Arrangement, and that the disclosure of Personal
Information relates solely to the carrying on of the business of the Company and
the completion of the Arrangement.


e)           Each of Party acknowledges and confirms that it has and shall
continue to employ appropriate technology and procedures in accordance with
applicable Law to prevent accidental loss or corruption of the Disclosed
Personal Information, unauthorized input or access to the Disclosed Personal
Information, or unauthorized or unlawful collection, storage, disclosure,
recording, copying, alteration, removal, deletion, use or other processing of
such Disclosed Personal Information.


f)           Each Party shall at all times keep strictly confidential all
Disclosed Personal Information provided to it, and shall instruct and require
those employees or advisors having access to such Disclosed Personal Information
to protect the confidentiality of such information in a manner consistent with
the Parties' obligations hereunder.  Each Party shall ensure that access to the
Disclosed Personal Information shall be restricted to its employees or advisors
who have a bona fide need to access such information in order to complete the
Arrangement.

 
-48-

--------------------------------------------------------------------------------

 


g)           Each Party shall promptly notify the other of all inquiries,
complaints, requests for access, and claims of which it is made aware in
connection with the Disclosed Personal Information.  The Parties shall fully
co-operate with one another, with the other Persons to whom the Personal
Information relates, and any Governmental Authority charged with enforcement of
Privacy Laws, in responding to such inquiries, complaints, requests for access,
and claims.


h)           Upon the expiry or termination of this Agreement, or otherwise upon
the reasonable request of the other Party, the Parties shall forthwith cease all
use of the Personal Information acquired by it in connection with this Agreement
and will return to the other or, at the other's request, destroy in a secure
manner, the Disclosed Personal Information (and any copies).


Section 6.03
No Solicitation of Transactions.



a)           The Company shall, and shall cause the Company Subsidiaries, and
its and their respective officers, directors, employees, agents or advisors or
other representatives (including, without limitation, any financial advisor or
investment banker, legal counsel or accountant retained by it)
(“Representatives”) to, immediately cease and cause to be terminated any
discussions or negotiations with third parties with respect to an Acquisition
Proposal (as defined below).  The Company will not, directly or indirectly, and
will instruct its Representatives not to, directly or indirectly, solicit,
initiate or, except as and only to the extent permitted by Section 6.03(b),
encourage (including by way of furnishing non-public information), or take any
other action to facilitate, any inquiries or the making of any proposal or offer
(including, without limitation, any proposal or offer to its stockholders) that
constitutes, or may reasonably be expected to lead to, any Acquisition Proposal,
or, except as and only to the extent permitted by Section 6.03(b), enter into or
maintain or continue discussions or negotiate with any Person in furtherance of
such inquiries or to obtain an Acquisition Proposal, or agree to or recommend or
endorse any Acquisition Proposal, or authorize or permit any Representative of
the Company or any of the Company Subsidiaries to take any such action.  The
Company shall not release any third party from, or waive any provision of, any
confidentiality or standstill agreement to which it is a party, including any
Support Agreement.


b)           Notwithstanding anything to the contrary in this Section 6.03, at
any time prior to the Arrangement having been approved by the Company
Shareholders, the Company Board may furnish information to, and enter into
discussions with, a Person who has made an unsolicited bona fide written
proposal or offer regarding an Acquisition Proposal (that did not result from a
breach of this Section 6.03), and with respect to which (i) the Company Board
has determined, in its good faith judgment (after consultation with its
financial advisor), that such proposal or offer constitutes or could reasonably
be expected to result in a Superior Proposal (as defined below), (ii) the
Company Board has determined, in its good faith judgment after consultation with
outside legal counsel, that, in light of such Superior Proposal, the failure to
furnish such information or to enter into such discussions would result in a
breach of its fiduciary obligations under applicable Law, (iii) the Company has
satisfied its obligations under Section 6.03(c), (iv) the Company Board has
provided written notice to the Purchaser Parties of its intent to furnish
information or enter into discussions with such Person at least three Business
Days prior to taking any such action, and (v) the Company Board has obtained
from such Person an executed confidentiality agreement containing
confidentiality provisions no less favourable to the Company than those
contained in the Confidentiality Agreement.


c)           The Company agrees that in addition to the obligations of the
Company set forth in paragraphs (a) and (b) of this Section 6.03, immediately
upon receipt thereof, the Company shall advise the Parent in writing of any
request for information or any Acquisition Proposal, or any inquiry, discussions
or negotiations with respect to any Acquisition Proposal and the terms and
conditions of such request for information, Acquisition Proposal, inquiry,
discussions or negotiations and the Company shall promptly provide to the Parent
copies of any written materials received by the Company in connection with any
of the foregoing, and the identity of the Person or group making any such
request for information, Acquisition Proposal or inquiry or with whom any
discussions or negotiations may be taking place.  The Company agrees that it
shall keep the Purchaser informed of the status, terms and material details
(including amendments or proposed amendments) of any such request for
information, Acquisition Proposal or inquiry and keep the Purchaser informed as
to the details of any information requested of or provided by the Company and as
to the status and material terms of all substantive discussions or negotiations
with respect to any such request, Acquisition Proposal or inquiry. The Company
agrees that it shall simultaneously provide to the Purchaser any non-public
information concerning the Company that may be provided to any other Person or
group in connection with any Acquisition Proposal which was not previously
provided to the Purchaser.

 
-49-

--------------------------------------------------------------------------------

 


d)           “Acquisition Proposal” means any proposal or offer for a
transaction, consolidation, business combination, sale or other transfer or
disposition of substantial assets, sale, exchange, transfer of, or take-over bid
for, shares of capital stock or other similar transaction (other than the
Transactions) involving the Company or any Company Subsidiary.


e)           “Superior Proposal” means an unsolicited bona fide written offer
made by a third party to consummate an Acquisition Proposal on terms (including
conditions to consummation of the contemplated transaction) that the Company
Board determines, in its good faith judgment (after consultation with its
financial advisor), to be more favourable to the Company Shareholders, from a
financial point of view, than the Transactions contemplated in this Agreement
(including any amendments to this Agreement agreed to in writing by the
Purchaser Parties in accordance with Section 6.03(f)), is reasonably capable of
being consummated, and in respect of which, if the consideration is to be paid
in cash or partly in cash, the third party has made at that time, in the good
faith judgment of the Company Board, adequate arrangements to ensure that the
required funds are available to effect payment in full for all Company
Securities that the third party has offered to acquire.


f)           Prior to the Company entering into any agreement (a “Proposed
Agreement”) with any Person providing for or to facilitate any Superior Proposal
that did not result from the violation by the Company of Section 6.03(a), other
than a confidentiality agreement as contemplated by Section 6.03(b), it shall
provide the Purchaser with a copy of any Proposed Agreement not less than seven
(7) Business Days prior to its proposed execution by the Company.  During such
seven (7) Business Day period, the Company acknowledges and agrees that the
Purchaser Parties shall have the opportunity, but not the obligation, to offer
to amend the terms of this Agreement in order to provide for terms at least
equivalent to those included in the Proposed Agreement.  The Company Board shall
review any offer by the Purchaser Parties to amend the terms of this Agreement
(an “Amended Offer”) to determine, acting in good faith and in accordance with
its fiduciary duties, whether the Amended Offer would be at least as favourable
to the Company Shareholders as the Superior Proposal provided for in the
Proposed Agreement.  If the Company Board so determines, the Company will enter
into an amended agreement with the Purchaser Parties reflecting the Amended
Offer.  If the Company Board continues to believe, acting in good faith and in
the proper discharge of its fiduciary duties, that the Acquisition Proposal
provided for in the Proposed Agreement continues to be a Superior Proposal with
respect to the Amended Offer, and therefore rejects the Amended Offer, or if the
Purchaser Parties do not amend the terms of this Agreement within the specified
period, the Company shall be, subject to complying with its obligations under
this Agreement, entitled to withdraw the Recommendation and accept, approve,
recommend and enter into the Proposed Agreement, provided that, prior to, or
concurrent with, entering into the Proposed Agreement, the Company: (A) pays to
the Purchaser Parties a break fee equal to $250,000; and (B) reimburses all
Expense Reimbursement Costs incurred by the Purchaser Parties, by wire transfer
of same-day funds, which payment shall result in the termination of this
Agreement, without further liability or obligation of the Company, save in the
event that the Company has not complied with its obligations pursuant to this
Article VI, in which case such payment shall not in any way relieve the Company
from any Liabilities to the Purchaser Parties for any damages suffered by it as
a result of the failure of the Company to comply with this Article VI.

 
-50-

--------------------------------------------------------------------------------

 


g)           The Company shall as promptly as practicable reaffirm the
Recommendation of the Transaction by press release after: (i) any written bona
fide Acquisition Proposal (which is determined not to be a Superior Proposal) is
publicly announced or made; or (ii) the Purchaser Parties and the Company enter
into an amended agreement under Section 6.03(f); any such press release shall be
prepared in accordance with Section 6.07.


Section 6.04
Company Meeting.



Subject to the terms of this Agreement, the Company shall cause the Company
Meeting to be duly called and held as soon as practicable after the date of this
Agreement for the purpose of voting on the Arrangement Resolution. The Company
Meeting shall be held no later than April 30, 2010, unless otherwise agreed by
the Company and the Purchaser Parties, each acting reasonably. The Company shall
provide notice to the Purchaser Parties of the Company Meeting and allow the
Purchaser Parties’ representatives to attend the Company Meeting.  The Company
shall conduct the Company Meeting in accordance with the rules of the TSXV, the
CBCA, the by-laws of the Company and as otherwise required by applicable
Laws.  The Company Board shall (i) include the Recommendation in the Circular,
and (ii) use its reasonable commercial efforts to obtain the necessary vote by
the Company Shareholders and the Company Optionholders in favour of the
Arrangement Resolution.  The Company Board shall not withdraw, amend, modify or
qualify in a manner adverse to the Purchaser Parties the Recommendation (or
announce its intention to do so), except that, prior to the receipt of the
Company Shareholders and the Company Optionholders approval, the Company Board
shall be permitted to withdraw the Recommendation, following three Business
Days’ prior notice to the Purchaser Parties, but only if (A) the Company has
complied in all respects with Section 6.03 and Section 6.04 of this Agreement,
and (B) after complying with Section 6.03(f) of this Agreement, the Company has
entered into the Proposed Agreement.


Section 6.05
Notification of Certain Matters.



a)           The Company shall give prompt notice to the Purchaser Parties, and
the Purchaser Parties shall give prompt notice to the Company, of (i) any
representation or warranty made by it contained in this Agreement becoming
untrue or inaccurate in any material respect and (ii) the failure by it to
comply with or satisfy in any material respect any covenant, condition or
agreement to be complied with or satisfied by it under this Agreement; provided,
however, that the delivery of any such notification pursuant to this Section
6.04 shall not limit or otherwise affect the remedies available hereunder to the
party receiving such notice.


b)           The Company shall give prompt notice to the Purchaser Parties, and
the Purchaser Parties shall give prompt notice to the Company, of: (i) any
notice or other communication from any Governmental Authority in connection with
the Transactions, and (ii) any actions, suits, claims, investigations or
proceedings commenced or, to its knowledge, threatened in writing against,
relating to or involving or otherwise affecting it or, in the case of the
Company, any of the Company Subsidiaries which, if pending on the date of this
Agreement, would have been required to have been disclosed pursuant to Article V
and Article VI or which relate to the consummation of the Transactions.

 
-51-

--------------------------------------------------------------------------------

 


Section 6.06
Further Action; Reasonable Efforts.



a)           Upon the terms and subject to the conditions of this Agreement, (i)
each of the Parties hereto shall as promptly as practicable after the date of
this Agreement make all filings required to be made by it under applicable Laws;
(ii) each of the Parties hereto shall use its reasonable commercial efforts to
take, or cause to be taken, all appropriate action, and to do, or cause to be
done, all things necessary, proper and advisable under applicable Laws or
otherwise to consummate expeditiously and make effective the Arrangement,
including, without limitation, using its reasonable commercial efforts to obtain
all Regulatory Approvals and consents, approvals of parties to contracts with
the Company and the Company Subsidiaries as are necessary for the consummation
of the Arrangement and to fulfill the conditions to the completion of the
Arrangement, including, without limitation, the Final Order; and (iii) the
Company shall and where appropriate shall cause the Company Subsidiaries to: (A)
advise the Purchaser Parties as reasonably requested, as to the aggregate tally
of the proxies and votes received in respect of the Company Meeting and all
matters to be considered at such meeting; and (B) provide the Purchaser Parties
with a copy of any purported exercise of the Dissent Rights and written
communications with such Company Shareholder purportedly exercising the Dissent
Rights; and not settle or compromise any claim brought by any present, former or
purported holder of any of its securities in connection with the
Arrangement.  Notwithstanding the foregoing, nothing herein shall require the
Purchaser Parties, in connection with the receipt of any regulatory approval, to
agree to sell or divest any material assets or business or agree to restrict in
any material way any business conducted by or proposed to be conducted by
Parent, any Parent Subsidiary, the Company or any Company Subsidiary, or to
litigate or formally contest any proceeding relating to any regulatory approval
process in connection with the Arrangement.


b)           Each of the parties hereto shall use its reasonable commercial
efforts to cause its respective officers, employees, agents, auditors and
representatives to cooperate with each other, prior to the Effective Date, to
ensure the orderly combination of the Company and the Company Subsidiaries with
the Purchaser Parties following the Effective Date and to minimize any
disruption to the respective businesses of the Purchaser Parties, the Company
and the Company Subsidiaries that might result from the Transactions.


Section 6.07 
Purchaser.



Parent shall cause and shall take all action necessary to cause Purchaser to
perform its obligations under this Agreement and to consummate the Transactions
on the terms and subject to the conditions set forth in this Agreement.


Section 6.08
Public Announcements.



The initial press release relating to this Agreement shall be a joint press
release the text of which has been agreed to by each of the Purchaser Parties
and the Company, each acting reasonably. Thereafter, unless otherwise required
by applicable Law or the requirements of the NASDAQ or the TSXV, each of the
Purchaser Parties and the Company shall use its reasonable commercial efforts to
consult with each other before issuing any press release or otherwise making any
public statements with respect to this Agreement or the Arrangement; provided,
however, that this Section 6.08 shall terminate in the event the Company Board
withdraws the Recommendation.


Section 6.09
Transfer Tax.



The Company and the Parent shall cooperate in the preparation, execution and
filing of all returns, questionnaires, applications or other documents regarding
any sales, use, transfer, value added, stock transfer and stamp Taxes, any
transfer, recording, registration and other fees and any similar Taxes which
become payable in connection with the Transactions (together with any related
interest, penalties or additions to Tax, “Transfer Taxes”). All Transfer Taxes
shall be paid by the Company and expressly shall not be a Liability of any
holder of the Company Common Stock.

 
-52-

--------------------------------------------------------------------------------

 


Section 6.10
Company Stock Options.



The Company shall provide written notice to Parent of any exercise or purported
exercise of a Company Stock Option immediately upon receipt by the Company of a
notice of exercise or similar communication from a holder of Company Stock
Options, and the Company shall not issue any shares of Company Common Stock to
such holder of Company Stock Options for a period of not less than three
Business Days after sending such notice to the Purchaser Parties.  Subject to
the foregoing, the Company shall issue to each holder of Company Stock Options
who is entitled to exercise same, and who shall do so prior to the Exercise Date
in accordance with the terms and conditions governing the exercise thereof, and
only to such holders, the Company Common Stock to which such holder is entitled
pursuant to the exercise thereof; provided, however, that notwithstanding the
foregoing, (i) Company Stock Options may be exercised only at the exercise price
thereof in effect on the date hereof, and (ii) the Company shall not under any
circumstances issue more than 3,007,249 shares of Company Common Stock, in the
aggregate, to holders of Company Stock Options prior to the Effective Date.


Section 6.11
Company Warrants.



The Company shall provide written notice to the Purchaser Parties of any
exercise or purported exercise of Company Warrants immediately upon receipt by
the Company of a notice of exercise or similar communication from a holder of
Company Warrants, and the Company shall not issue any shares of Company Common
Stock to such holder of Company Warrants for a period of not less than three
Business Days after sending such notice to the Purchaser Parties.


Section 6.12
Cancellation of Other Securities.



For greater certainty, any and all Company Securities other than Company Common
Stock, shall be fully and finally cancelled and terminated immediately prior to
the Effective Time, and the holders thereof shall have no further rights or
entitlements thereunder.


Section 6.13
Support Agreements.



Contemporaneously with the execution of this Agreement, the Company shall
deliver the Support Agreements duly executed by the Company Insiders and the
Major Shareholders referred to in the Recitals hereof.


Section 6.14
Employment Arrangements.



At or before the Effective Date, the Purchaser and Justin Zinke shall have
entered in to an employment agreement with either the Purchaser or the Company
(the “Employment Agreement”), in a form satisfactory to the Purchaser and Justin
Zinke, each acting reasonably together with an acknowledgment and agreement from
Justin Zinke waiving any entitlement to any change of control payment from the
Company in connection with completion of the Transactions (the
“Acknowledgment”).


Section 6.15
Maintain Insurance.



From the date of this Agreement to the Effective Date, the Company shall, and
shall cause each Company Subsidiary to, maintain insurance on and in respect of
the business and assets of the Company and the Company Subsidiaries in like kind
to, and in an amount not less than the amount of, insurance in respect thereof
in effect on the date hereof.

 
-53-

--------------------------------------------------------------------------------

 


Section 6.16
Fulfillment of Conditions.



The Company shall use its reasonable commercial efforts to fulfill or cause the
fulfillment of the conditions set forth in Section 7.01 and Section 7.02 to the
extent the fulfillment of the same is within the control of the Company.


Section 6.17
Indemnification.



a)           Each of the Purchaser Parties agrees that all rights to
indemnification or exculpation now existing in favour of present or former
directors or officers of the Company or any Company Subsidiary as provided in
its articles of incorporation or by-laws, as amended, or indemnification
agreements, in effect on the date of this Agreement shall survive the
Transactions and shall continue in full force and effect for a period of not
less than six years from the Effective Time and the Parent hereby causes the
Purchaser to assume and the Purchaser hereby assumes, effective upon
consummation of the Arrangement, all such liability with respect to any matters
arising prior to the Effective Time.  For greater certainty, Section 3.11(a)(x)
of the Company Disclosure Schedule sets out all such indemnification agreements
in effect on the date hereof.


b)           The Parent shall cause to be maintained in effect, for not less
than six years from the Effective Time, coverage equivalent to that in effect
under the current policies of the directors’ and officers’ liability insurance
maintained by the Company or any Company Subsidiary which is no less
advantageous, and with no gaps or lapses in coverages with respect to matters
occurring prior to the Effective Time.


c)           The provisions of this Section 6.17 are intended to be for the
benefit of, and shall be enforceable by, each present or former director or
officer of the Company and each of the company Subsidiaries and their respective
estates, heirs, legal representatives and assigns (collectively, the
“Beneficiaries”) and the Parent acknowledges that the Company accepts the
Parent’s covenants under this Section 6.17 as trustee for and on behalf of each
of such Beneficiaries.


ARTICLE VII.
CONDITIONS


Section 7.01
Conditions Precedent to Each Party’s Obligations



The respective obligations of each party hereto to complete the Transactions
shall be subject to the satisfaction, on or before the Effective Time, of each
of the following conditions precedent and which may be waived only by the
unanimous consent of all parties:


a)           Interim Order. The Interim Order shall have been obtained in form
and substance satisfactory to each of the Parties, acting reasonably.


b)           Shareholder and Optionholder Approval. The Arrangement shall have
been duly approved by the Company Shareholders and the Company Optionholders at
the Company Meeting in accordance with the requirements of the Interim Order.


c)           Final Order. The Final Order shall have been obtained in form and
substance satisfactory to each of the Parties, acting reasonably, and shall not
have been set aside or modified in a manner unacceptable to such parties on
appeal or otherwise.

 
-54-

--------------------------------------------------------------------------------

 


d)           Approvals. All Regulatory Approvals shall have been obtained on
terms and conditions satisfactory to the Parties.


e)           No Adverse Order. There shall not be in force any Order
restraining, prohibiting, preventing or enjoining the consummation of the
Transactions and there shall be no proceeding, whether of a judicial or
administrative nature or otherwise brought by a Governmental Authority that
relates to or results from the Transactions that would, if successful, result in
an Order that would preclude completion of the Transactions in accordance with
the terms and conditions hereof, would otherwise be inconsistent with any
approvals which have been obtained or would result in a Company Material Adverse
Effect.


f)           Material Limitations.  There shall not have been enacted,
promulgated, enforced or issued by any Governmental Authority, and in effect,
any Law which restrains or enjoins the consummation of the Arrangement or makes
the Arrangement or other Transactions illegal.


Section 7.02
Conditions Precedent to Obligations of Parent and Purchaser.



The obligation of the Purchaser Parties to complete the Transactions is also
subject to the fulfillment or satisfaction, on or before the Effective Time, of
the following conditions precedent (each of which is for the exclusive benefit
of the Purchaser Parties and may be waived by Parent and any one or more of
which, if not satisfied or waived, will relieve the Purchaser Parties of any and
all obligations under this Agreement):


a)           Performance of Obligations. The Company shall have in all material
respects performed and complied with all covenants, undertakings, obligations,
agreements and conditions to be performed or complied with by it at or before
the Effective Time pursuant to the terms of the Transaction Documents.


b)           Representations and Warranties. The representations and warranties
of the Company contained in this Agreement shall be true and correct in all
material respects as of the Effective Time, with the same effect as though such
representations and warranties were made on and as of the Effective Time
(provided that any representation and warranty that addresses matters only as of
a certain date shall be true and correct as of that certain date), except as
otherwise specifically permitted by this Agreement.


c)           Company Material Adverse Effect. Between the date hereof and the
Effective Date, there shall not have occurred a Company Material Adverse Effect.


d)           Resolutions. The Company Board shall have adopted all necessary
resolutions, and all other necessary corporate action shall have been taken by
the Company and the Company Subsidiaries, to permit the consummation of the
Transactions and to terminate all entitlements under the Company Options and the
Company Warrants that have not been validly exercised prior to the Effective
Time.


e)           Employment Agreement.  Justin Zinke shall have entered into the
Employment Agreement and shall have delivered the Acknowledgment.


f)           Escrow Agreement and Support Agreements. The Major Shareholders and
Company Insiders holding not less than 51% of the issued and outstanding Company
Common Stock, or any amount otherwise agreed to by the Parties, shall have
entered into Support Agreements and the Escrow Agreement.


g)           Title to Company Securities. The Purchaser shall be satisfied,
acting reasonably, that, upon completion of the Transactions, it will have
acquired good and marketable title to all of the Company Securities.

 
-55-

--------------------------------------------------------------------------------

 

h)           Capitalization of the Company. There shall be issued and
outstanding not more than 59,005,486 shares of Company Common Stock, plus
any  shares of Company Common Stock issued upon the exercise of Company Stock
Options, Company Warrants in accordance with Section 6.10 and 6.11 hereof and
the issuance of any shares of Company Common Stock in connection with the Shares
for Service or pursuant to the exchange of Deferred Share Units.


i)            Assets and Liabilities. At the Effective Date, there shall not be
any material adverse change in the assets and Liabilities of the Company from
the Third Quarter Financial Statements, other than costs incurred in connection
with the Transactions.


j)            Consents. Each of the consents referred to in Section 3.04 shall
have been obtained on terms and conditions satisfactory to the Purchaser
Parties, acting reasonably.


k)           Deferred Share Units. Each Deferred Share Unitholder shall have
irrevocably agreed to exchange their Deferred Share Units for Shares of Company
Common Stock (other than those holders of Deferred Share Units who had elected
in the year 2010 to receive cash for their Deferred Share Units provided that
the aggregate cash amount paid to such holders does not exceed $12,000.


l)           Bank Security. The Purchaser shall have received written
confirmation from the Toronto Dominion Bank that as of the Closing there are no
loans outstanding to the Company and shall have received written confirmation
from the Toronto Dominion Bank that the general security agreement executed by
the Company in favour of the Toronto Dominion Bank has been terminated.


m)          Shares Outstanding. The Purchaser shall have received from
Computershare Trust Company a document setting out the number of issued and
outstanding shares of Company Common Stock as at immediately prior to the
Closing.


n)           Dissent Rights. Holders of shares of Company Common Stock
representing in the aggregate 10% or more of the issued and outstanding Company
Common Stock immediately prior to the Effective Date shall not have validly
exercised Dissent Rights.


o)           Legal Prohibition, Unacceptable Terms.  There shall not exist any
prohibition under applicable Law against the completion of the Transactions, and
none of the consents, orders, authorizations, approvals or waivers contemplated
herein shall contain terms or conditions or require undertakings or security
that would result, either individually or in the aggregate, in a Company
Material Adverse Effect.


p)           Withdrawal of Recommendation. The Company Board shall not have
either (i) withdrawn any recommendation made by it that the Company Shareholders
approve the Arrangement Resolution or modified, changed or qualified any such
recommendation in a manner that has substantially the same effect or issued a
recommendation that the Company Shareholders not vote in favour of the
Arrangement Resolution or (ii) failed to reaffirm support of the Arrangement
within five Business Days following an announcement made by a third party in
respect of any Acquisition Proposal.


q)           Acquisition Proposal. The Company shall not have entered into any
agreements in respect of an Acquisition Proposal other than a confidentiality
agreement permitted to be entered into in accordance with Section 6.03(b).


r)           Certificate of Officer.  The Purchaser shall have received a
certificate dated the Effective Date and signed by the Chief Executive Officer
of the Company, certifying that the conditions specified in this Section 7.02
have been satisfied.


Section 7.03
Conditions Precedent to Obligations of the Company.



The obligation of the Company to complete the Transactions is subject to the
fulfillment or satisfaction, on or before the Effective Time, of the following
conditions precedent (each of which is for the exclusive benefit of the Company
and may be waived by the Company and any one or more of which, if not satisfied
or waived, will relieve the Company of any and all obligations under this
Agreement):

 
-56-

--------------------------------------------------------------------------------

 

a)           Performance of Obligations.  The Purchaser Parties shall have in
all material respects performed and complied with all covenants, undertakings,
obligations, agreements and conditions to be performed or complied with by them
at or before the Effective Time pursuant to the terms of the Transaction
Documents.


b)           Representations and Warranties. The representations and warranties
of the Purchaser Parties contained in this Agreement shall be true and correct
in all material respects as of the Effective Time, with the same effect as
though such representations and warranties were made on and as of the Effective
Time (provided that any representation and warranty that addresses matters only
as of a certain date shall be true and correct as of that certain date), except
as otherwise specifically permitted by this Agreement.


c)           Parent Material Adverse Effect. Between the date hereof and the
Effective Date, there shall not have occurred a Parent Material Adverse Effect.


d)           Legal Prohibition, Unacceptable Terms. There shall not exist any
prohibition under applicable Law against the completion of the Transactions.


e)           Certificate of Officer. The Company shall have received a
certificate dated the Effective Date and signed by the Chief Executive Officer
of Parent, certifying that, the conditions specified in this Section 7.03 have
been satisfied.


ARTICLE VIII.
TERMINATION, AMENDMENT AND WAIVER


Section 8.01
Termination by Mutual Consent.



This Agreement may be terminated and the Transactions may be abandoned at any
time prior to the Effective Date, whether before or after the approval by the
Company Shareholders referred to in Section 7.01(b), by mutual written consent
of the Company and the Parent.


Section 8.02
Termination by Parent or the Company.



This Agreement may be terminated and the Transactions may be abandoned at any
time prior to the Effective Date by action of the Board of Directors of either
the Parent or the Company if:


a)           The Transactions shall not have been completed by the Drop Dead
Date, whether such date is before or after the date of approval by the Company
Shareholders (the “Termination Date”);


b)           The approval of the Company Shareholders and the Company
Optionholders required by Section 7.01(b) shall not have been obtained at a
meeting duly convened therefor or at any adjournment or postponement thereof,
or;


c)           Any Governmental Authority of competent jurisdiction shall have
issued a non-appealable final Order permanently restraining, enjoining or
otherwise prohibiting the consummation of the Transactions, provided, however,
that the right to terminate this Agreement pursuant to paragraph (a) or (b)
above shall not be available to any party that has breached or failed to fulfill
any of its obligations under this Agreement in any manner that shall have caused
the occurrence of the failure of the Transactions to occur before the
Termination Date or the failure to obtain the approval of the Company
Shareholders.

 
-57-

--------------------------------------------------------------------------------

 


Section 8.03
Termination for Breach of Representations and Warranties.



This Agreement may be terminated and the Transactions may be abandoned at any
time prior to the Effective Date:


a)           By the Company, subject to its having complied and being in
compliance with all of its obligations under this Agreement, in the event of a
material breach by a Purchaser Party of any representation, warranty, covenant
or agreement made by it contained in this Agreement or if any representation or
warranty made by a Purchaser Party shall have become untrue, in either case such
that the conditions set forth in Section 7.03(a) or (b) would not be satisfied
as of the time of such breach or as of the time such representation or warranty
shall have become untrue, and if such breach or inaccuracy shall not be cured
within twenty (20) Business Days after delivery of written notice thereof by the
Company to Parent; or


b)           By the Parent, subject to the Purchaser Parties having complied and
being in compliance with all of their obligations under this Agreement, in the
event of a material breach by the Company of any representation, warranty,
covenant or agreement made by it contained in this Agreement or if any
representation or warranty made by the Company shall have become untrue, in
either case such that the conditions set forth in Section 7.02(a) or (b) would
not be satisfied as of the time of such breach or as of the time such
representation or warranty shall have become untrue, and if such breach or
inaccuracy shall not be cured within twenty (20) Business Days after delivery of
written notice thereof by the Purchaser Party to the Company.


c)           By the Company, if any condition specified to be for the benefit of
the Company under Section 7.01 or 7.03, other than a condition set out in
Section 7.03(a) or (b), shall not have been satisfied on or prior to the date on
which it is required to be satisfied and the provisions of Section 8.03(a) do
not otherwise apply thereto.


d)           By the Parent, if any condition specified to be for the benefit of
the Purchaser Parties under Section 7.01 or 7.02, other than a condition set out
in Section 7.02(a) or (b), shall not have been satisfied on or prior to the date
on which it is required to be satisfied and the provisions of Section 8.03(b) do
not otherwise apply thereto.


Section 8.04
Termination by Parent.



This Agreement may be terminated and the Transactions may be abandoned at any
time prior to the Effective Time by written notice given to the Company by
Parent:


a)           If the Company or the Company Board shall have (i) withdrawn,
modified or amended in any respect adverse to Parent the Recommendation or
failed to publicly reaffirm the Recommendation (as required by Section 6.03(g)),
(ii) approved, publicly recommended or entered into an agreement with respect
to, or consummated, or adopted a resolution to approve, publicly recommend,
enter into an agreement with respect to, or consummate, any Acquisition Proposal
from a person other than the Parent, the Purchaser or any of their respective
Affiliates, or (iii) failed to include in the Circular the Recommendation;


b)           At any time prior to the Effective Date, if there is a breach by a
Company Securityholder of any representation, warranty, covenant or agreement
made by it in a Support Agreement, which breach shall remain uncured prior to
that date which is ten (10) Business Days prior to the Company Meeting and which
breach, in Parent’s opinion, acting reasonably, could be expected to result in
the approval of the Company Shareholders and the Company Optionholders required
by Section 7.01(b) not being received;

 
-58-

--------------------------------------------------------------------------------

 


c)           If the Company Board shall have approved, publicly recommended or
entered into an agreement with respect to, or consummated, or adopted a
resolution to approve, publicly recommend, enter into an agreement with respect
to, or consummate, a Superior Proposal; or


d)           If holders of shares of Company Common Stock representing in the
aggregate 10% or more of the issued and outstanding Company Common Stock
immediately prior to the Effective Date have validly exercised Dissent Rights.


Section 8.05
Effect of Termination and Abandonment.



a)           In the event of the termination of this Agreement by the Purchaser
or the Company, as provided in this Article VIII, this Agreement (other than as
set forth below) shall forthwith become void and there shall be no liability
hereunder on the part of the Company, the Parent or the Purchaser or their
respective officers or directors to perform any of their obligations hereunder
(except that Section 6.01(b), this Section 8.05, Section 9.03, Section 9.09 and
Section 9.10 shall survive such termination); provided, however, that nothing
contained in this Section 8.05 shall relieve any party from any Liability for
any willful or intentional breach of this Agreement.


b)           In the event that this Agreement is terminated by the Parent
pursuant to Section 8.02(b), Section 8.04(b) or Section 8.04(d), and the Parent
is not otherwise entitled to receive from the Company the termination fees and
Expense Reimbursement Costs contemplated in sub-sections (c) and (d) below, the
Company shall pay to Parent the Expense Reimbursement Costs incurred by the
Purchaser Parties, up to a maximum amount of $200,000


c)           In the event that this Agreement is terminated:


 
 i.
by Parent pursuant to Section 8.03(b), Section 8.03(d), Section 8.04(a) or
Section 8.04(c); or



 
ii.
by either Parent or the Company pursuant to Section 8.02(a), but, in such case,
only if prior to such termination a third party has announced an Acquisition
Proposal and, within 3 months following termination of this Agreement, the
Company accepts, approves, recommends or enters into such Acquisition Proposal,



the Company shall: (A) pay to the Purchaser Parties a termination fee equal to
$250,000; and (B) reimburse the Purchaser Parties for all out-of-pocket costs
and expenses incurred by Parent and Purchaser in connection with the
Transactions.


d)           In the event that this Agreement is terminated by Parent pursuant
to Section 8.02(b) or Section 8.04(b) and there has been, at any time after the
date hereof and prior to the holding of the Company Meeting, an Acquisition
Proposal or any public announcement by any third party of an Acquisition
Proposal or an intent to make an Acquisition Proposal, the Company shall: (A)
pay to the Purchaser Parties a termination fee equal to $250,000; and (B)
reimburse the Purchaser Parties for all Expense Reimbursement Costs incurred by
the Purchaser Parties in connection with the Transactions.


e)           In the event that this Agreement is terminated by the Company
pursuant to Section 8.03(a) or Section 8.03(c), the Parent shall: (A) pay to the
Company a termination fee equal to $250,000; and (B) reimburse the Company for
Expense Reimbursement Costs incurred by the Company in connection with the
Transactions.


f)           Other than as set out in section 6.03(f), any applicable
termination fees and reimbursement payments must be paid within two Business
Days of the termination date of this Agreement (or in the case of Section
8.05(c)(ii), within two Business Days of the date the Company accepts, approves,
recommends or enters into the Acquisition Proposal).

 
-59-

--------------------------------------------------------------------------------

 


ARTICLE IX.
GENERAL PROVISIONS


Section 9.01
Survival of Representations and Warranties.



Subject to Section 8.05(a), the representations and warranties of each of the
Company, the Parent and the Purchaser contained herein shall not survive the
completion of the Transactions and shall expire and be terminated on the earlier
of the termination of this Agreement in accordance with its terms and the
Effective Time.


Section 9.02
Amendments, Modification and Waiver.



a)           Except as may otherwise be provided herein, any provision of this
Agreement may be amended, modified or waived by the Parties hereto, by action
taken by or authorized by their respective Boards of Directors, prior to the
Effective Date if, and only if, such amendment or waiver is in writing and
signed, in the case of an amendment, by the Company and the Purchaser Parties
or, in the case of a waiver, by the party against whom the waiver is to be
effective; provided further, however, that, after the approval of this Agreement
by the Company Shareholders, no such amendment shall be made except as allowed
under applicable Law.


b)           No failure or delay by any Party in exercising any right, power or
privilege hereunder shall operate as a waiver thereof nor shall any single or
partial exercise thereof preclude any other or further exercise thereof or the
exercise of any other right, power or privilege. The rights and remedies herein
provided shall be cumulative and not exclusive of any rights or remedies
provided by law.


Section 9.03 
Notices.



All notices, requests, claims, demands and other communications hereunder shall
be in writing and shall be given (and shall be deemed to have been duly given
upon receipt) by delivery in person, by telecopy, by electronic means, by
overnight delivery service or by registered or certified mail (postage prepaid,
return receipt requested) to the respective Parties at the following addresses
(or at such other address for a party as shall be specified in a notice given in
accordance with this Section 9.03):


if to the Parent:


Acorn Energy, Inc.
4 W. Rockland Road
P.O. Box 9
Montchanin, Delaware
19710
Facsimile No: (302) 656-1703
Email: jmoore@acornenergy.com
Attention: Chairman and Chief Executive Officer

 
-60-

--------------------------------------------------------------------------------

 


If to the Purchaser:


Coreworx Inc.
22 Frederick Street
Suite 800
Kitchener, Ontario
N2H 6M6
Facsimile No. (519) 772-3182
Attention: Chief Executive Officer


with copies to:


Wildeboer Dellelce LLP
365 Bay Street
Suite 800
Toronto, Ontario
M5H 2V1
Facsimile No.:  (416) 361-1790
Email: rwortzman@wildlaw.ca
Attention: Robert Wortzman


- and -


Eilenberg & Krause LLP
11 East 44th Street
Suite 1900
New York, New York
10017
Facsimile No. (212) 986-2399
Email: sk@ezlaw.com
Attention: Sheldon Krause


if to the Company:


Decision Dynamics Technology Ltd.
300, 717 – 7th Avenue SW
Calgary, Alberta
T2P 0Z3
Facsimile No.: (403) 451-0708
Email: justin.zinke@ddytech.com
Attention: Chief Executive Officer


with copies to:


Fraser Milner Casgrain LLP
10180 - 101 Street
Edmonton, Alberta
T5J 3V5
Facsimile No.: (780) 423-7276
Email: shane.stevenson@fmc-law.com
Attention: Shane Stevenson

 
-61-

--------------------------------------------------------------------------------

 


or to such other person or address as any party shall specify by notice in
writing to each of the other Parties. All such notices, requests, demands,
waivers and communications shall be deemed to have been received on the date of
delivery unless if mailed, in which case on the third business day after the
mailing thereof except for a notice of a change of address, which shall be
effective only upon receipt thereof.


Section 9.04
Severability.



If any term or other provision of this Agreement is invalid, illegal or
incapable of being enforced by any rule of Law, or public policy, all other
conditions and provisions of this Agreement shall nevertheless remain in full
force and effect so long as the economic or legal substance of the Transactions
is not affected in any manner materially adverse to any party.  Upon such
determination that any term or other provision is invalid, illegal or incapable
of being enforced, the parties hereto shall negotiate in good faith to modify
this Agreement so as to effect the original intent of the parties as closely as
possible in a mutually acceptable manner in order that the Transactions be
consummated as originally contemplated to the fullest extent possible.


Section 9.05
Entire Agreement; Assignment.



This Agreement, together with the Annexes, Exhibits and Schedules hereto and the
Confidentiality Agreement, constitute the entire agreement among the Parties
with respect to the subject matter hereof and supersede all prior agreements and
undertakings, both written and oral, among the parties, or any of them, with
respect to the subject matter hereof.  This Agreement shall not be assigned
(whether pursuant to a merger, by operation of law or otherwise) without the
prior written consent of each Party hereto.


Section 9.06
Parties in Interest.



This Agreement shall be binding upon and inure solely to the benefit of each
Party hereto, and nothing in this Agreement, express or implied, is intended to
or shall confer upon any other person any right, benefit or remedy of any nature
whatsoever under or by reason of this Agreement.


Section 9.07
Interpretation.



References herein to the “knowledge of the Company” shall mean the actual
knowledge of any one of the Chief Executive Officer, the Chief Financial Officer
or the directors of the Company and the Company Subsidiaries.  References herein
to the “knowledge of the Parent” shall mean the actual knowledge of the
“officers” of Parent (as such term is defined in Rule 3b-2 promulgated under the
Exchange Act).  Whenever the words “include”, “includes” or “including” are used
in this Agreement they shall be deemed to be followed by the words “without
limitation”.  The phrase “made available” when used in this Agreement shall mean
that the information referred to has been made available if requested by the
party to whom such information is to be made available. References to “hereof”
shall mean this Agreement and references to the “date hereof” shall mean the
date of this Agreement.  The Parties acknowledge that the parties and their
counsel have reviewed and revised this Agreement and that the normal rule of
construction to the effect that any ambiguities are to be resolved against the
drafting party shall not be employed in the interpretation of this Agreement or
any other agreement or document given pursuant to this Agreement.


Section 9.08
Specific Performance.



The Parties hereto agree that irreparable damage would occur in the event any
provision of this Agreement were not performed in accordance with the terms
hereof and that the Parties shall be entitled to specific performance of the
terms hereof, in addition to any other remedy at law or in equity.

 
-62-

--------------------------------------------------------------------------------

 


Section 9.09
Governing Law.



This Agreement shall be governed by and construed in accordance with the laws of
the Province of Ontario regardless of the laws that might otherwise govern under
applicable principles of conflicts of laws thereof, except to the extent
mandatorily governed by the law of another jurisdiction. Each of the Parties
hereto (i) irrevocably consents to the exclusive jurisdiction and venue of the
Courts of the Province of Ontario in connection with any matter based upon or
arising out of this Agreement or the matters contemplated herein, and (ii)
waives and covenants not to assert or plead any objection which they might
otherwise have to such jurisdiction, venue and such process.


Section 9.10
Waiver of Jury Trial.



Each of the Parties hereto hereby waives to the fullest extent permitted by
applicable Law any right it may have to a trial by jury with respect to any
litigation directly or indirectly arising out of, under or in connection with
the Transaction Documents or the Transactions.  Each of the Parties hereto (a)
certifies that no representative, agent or attorney of any other party has
represented, expressly or otherwise, that such other Party would not, in the
event of litigation, seek to enforce that foregoing waiver and (b) acknowledges
that it and the other Parties hereto have been induced to enter into this the
Transaction Documents and the Transactions, as applicable, by, among other
things, the mutual waivers and certifications in this Section 9.10.


Section 9.11 
Headings.



The descriptive headings contained in this Agreement are included for
convenience of reference only and shall not affect in any way the meaning or
interpretation of this Agreement.


Section 9.12
Counterparts.



This Agreement may be executed and delivered (including by facsimile
transmission) in one or more counterparts, and by the different parties hereto
in separate counterparts, each of which when executed shall be deemed to be an
original but all of which taken together shall constitute one and the same
agreement.


Section 9.13
Adjustment.



In the event of any subdivision, consolidation, reclassification or other change
to the Parent Common Stock prior to the Effective Date, all appropriate
adjustments shall be made, mutatis mutandis, in respect of the Purchase
Consideration.


Section 9.14 
Currency.



For greater certainty, all dollar amounts expressed in this Agreement (unless
otherwise expressly provided for herein) or in the Company Disclosure Schedule
(unless otherwise expressly provided for therein) are in Canadian dollars.


- SIGNATURE PAGE FOLLOWS -

 
-63-

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Parent, the Purchaser and the Company have caused this
Agreement to be executed as of the date first written above by their respective
officers thereunto duly authorized.


DECISION DYNAMICS TECHNOLOGY LTD.
 
ACORN ENERGY, INC.
         
By:
  
 
By:
  
Name:
  
 
Name:
  
Title:
  
 
Title:
  




   
COREWORX INC.
               
By:
  
     
Name:
  
     
Title:
  


 
-64-

--------------------------------------------------------------------------------

 

ANNEX I.
ARRANGEMENT RESOLUTION
SPECIAL RESOLUTION OF THE COMPANY SHAREHOLDERS AND OPTIONHOLDERS


BE IT RESOLVED THAT:


The arrangement (the “Arrangement”) under Section 192 of the Canada Business
Corporations Act (the “CBCA”) involving Decision Dynamics Technology Ltd.. (the
“Company”), as more particularly described and set forth in the management proxy
circular, including all appendices thereto, (the “Circular”) of the Company
accompanying the notice of this meeting (as the Arrangement may be modified or
amended) is hereby authorized, approved and adopted;


The Plan of Arrangement (the “Plan of Arrangement”) involving the Company, the
full text of which is set out as Annex II to the Arrangement Agreement made as
of March 2, 2010 among Acorn Energy, Inc., Coreworx Inc. and the Company (the
“Arrangement Agreement”), (as the Plan of Arrangement may be or may have been
amended) is hereby approved and adopted;


Notwithstanding that this resolution has been passed (and the Arrangement
adopted) by the Company Shareholders and the Company Optionholders (all as
defined in the Circular) or that the Arrangement has been approved by the Court
of Queen’s Bench of Alberta, the directors of the Company are hereby authorized
and empowered (i) to amend the Arrangement Agreement, or the Plan of Arrangement
to the extent permitted by the Arrangement Agreement, and (ii) subject to the
terms of the Arrangement Agreement, not to proceed with the Arrangement;


Any officer or director of the Company is hereby authorized and directed for and
on behalf of the Company to execute, under the seal of the Company or otherwise,
and to deliver articles of arrangement and such other documents as are necessary
or desirable to the Director under the CBCA in accordance with the Arrangement
Agreement for filing; and


Any officer or director of the Company is hereby authorized and directed for and
on behalf of the Company to execute or cause to be executed, under the seal of
the Company or otherwise, and to deliver or cause to be delivered, all such
other documents and instruments and to perform or cause to be performed all such
other acts and things as in such person’s opinion may be necessary or desirable
to give full effect to the foregoing special resolution and the matters
authorized hereby, such determination to he conclusively evidenced by the
execution and delivery of such document, agreement or instrument or the doing or
any such act or thing.

 
-65-

--------------------------------------------------------------------------------

 

ANNEX II.
PLAN OF ARRANGEMENT


PLAN OF ARRANGEMENT
UNDER SECTION 192
OF THE CANADA BUSINESS CORPORATIONS ACT


ARTICLE I.
INTERPRETATION


Section 1.01 
Definitions



In this Plan of Arrangement, unless there is something in the subject matter or
context inconsistent therewith, the following terms shall have the respective
meanings set out below and grammatical variations of such terms shall have
corresponding meanings.  All other terms that are capitalized herein, and not
otherwise defined in this Agreement, shall have the meaning attributed to them
in the Arrangement Agreement.


“Arrangement” means an arrangement under section 192 of the CBCA on the terms
and subject to the conditions set out in this Plan of Arrangement, subject to
any amendments or variations thereto made in accordance with Section 9.02 of the
Arrangement Agreement or this Plan of Arrangement or made at the direction of
the Court in the Final Order.


“Arrangement Agreement” means the arrangement agreement made as of the 2nd day
of March, 2010, among the Purchaser Parties and the Company, as amended,
supplemented and/or restated in accordance therewith prior to the Effective
Date, providing for, among other things, the Arrangement.


“Arrangement Resolution” means the special resolution of the Company
Shareholders and the Company Optionholders approving the Plan of Arrangement as
required by the Interim Order and applicable law, to be substantially in the
form attached to the Circular.


“Articles of Arrangement” means the articles of arrangement of the Company in
respect of the Arrangement that are required by the CBCA to be sent to the
Director after the Final Order is made.


“Business Day” means any day on which banks are not required or authorized to
close in the City of Toronto or the City of Calgary or the City of Edmonton.


“CBCA” means the Canada Business Corporations Act as in effect as of the date
hereof and as may be amended from time to time prior to the Effective Time.


“Certificate” means the certificate of arrangement giving effect to the
Arrangement, issued pursuant to Section 192(7) of the CBCA after the Articles of
Arrangement have been filed.


“Circular” means the notice of the Company Meeting, accompanying management
proxy circular and forms of proxy, including all appendices thereto, to be sent
to the Company Shareholders or the Company Optionholders, as applicable, in
connection with the Company Meeting, as same may be amended from time to time.


“Company” means Decision Dynamics Technology Ltd., a corporation existing under
the CBCA.

 
-66-

--------------------------------------------------------------------------------

 


“Company Common Stock” means the Company’s common shares without par value.


“Company Meeting” means the special meeting of the Company Shareholders and the
Company Optionholders, including any adjournment thereof, to be called and held
in accordance with the Interim Order, to consider the Arrangement, and for any
other proper purpose as may be set out in the notice for such meeting.


“Company Optionholders” means the holders of Company Stock Options.


“Company Securities” means Company Common Stock, Company Warrants, Company Stock
Options and any other shares or securities of any nature issued by the Company
from time to time, the holders of which are entitled to exercise voting rights
at the Company Meeting or in connection with the Arrangement or any part
thereof.


“Company Securityholders” or “holders” means the holders of Company Securities
from time to time.


“Company Shareholders” means the holders of Company Common Stock.


“Company Stock Options” means, at any time or times, the options to purchase
shares of Company Common Stock, granted under the Company Stock Option Plan,
whether or not exercisable and whether or not vested, being outstanding and
unexercised, at such time or times.


“Company Stock Option Plan” means, collectively, the stock option plan of the
Company as amended to date and as it may be further amended from time to time as
expressly permitted by this Agreement.


“Company Warrants” means the share purchase warrants issued by the Company on
June 29, 2007, to MMV Financial Inc., that are exercisable for an aggregate of
1,265,000 shares of Company Common Stock at an exercise price of Cdn.$0.305 per
share.


“Company Warrantholders” means the holders of Company Warrants.


“Consideration Value” means 1,000,000 shares of Parent Common Stock.


“Court” means the Court of Queen’s Bench of Alberta.


“Depositary” means such trust company or other Person as may be appointed by
Parent, from time to time, to act as depositary for the purpose of the
Arrangement.


“Director” means the Director appointed pursuant to Section 260 of the CBCA.


“Dissent Rights” has the meaning ascribed thereto in Section 3.1.


“Drop Dead Date” means May 28, 2010, or such later date as may be mutually
agreed by the parties to the Arrangement Agreement.


“Effective Date” means the date shown on the Certificate, provided that such
date occurs on or prior to the Drop Dead Date.


“Effective Time” means 12:01 a.m. (Calgary time) on the Effective Date.


“Exercise Date” means the date that is two Business Days prior to the Effective
Date.

 
-67-

--------------------------------------------------------------------------------

 


“Exchange Ratio” means 1,000,000 divided by that number of shares of Company
Common Stock outstanding immediately prior to the Effective Time (including the
number of shares of Company Common Stock issued in exchange for the Company
Warrants pursuant to Section 2.03(a) of this Plan of Arrangement).


“Final Order” means the final order of the Court approving the Arrangement as
such order may be amended by the Court at any time prior to the Effective Date
or, if appealed, then, unless such appeal is withdrawn or denied, as affirmed.


“Governmental Authority” means: (i) any domestic or foreign, national, federal,
provincial, state, county, local, municipal or regional government or body; (ii)
any multinational, multilateral or international body; (iii) any subdivision,
agency, commission, board, instrumentality or authority of any of the foregoing
governments or bodies; (iv) any quasi-governmental or private body exercising
any regulatory, expropriation or taxing authority under or for the account of
any of the foregoing governments or bodies; (v) any domestic, foreign,
international, multilateral or multinational judicial, quasi-judicial,
arbitration or administrative court, tribunal, commission, board or panel; or
(vi) any person employed by, acting for, or on behalf of, any of the foregoing
bodies.


“Interim Order” means the interim order of the Court, as the same may be
amended, in respect of the Arrangement, as contemplated by Section 2.02 of the
Arrangement Agreement.


“Letter of Transmittal” means the letter of transmittal for use by the Company
Shareholders, in the form accompanying the Circular.


“Liens” means all mortgages, pledges, liens, security interests, conditional and
installment sale agreements, encumbrances, charges, claims or rights of third
parties of any kind, including, without limitation, any option, agreement, right
of first refusal or right of first offer or limitation on voting rights.


“Meeting Date” means the date of the Company Meeting.


“NASDAQ” means the NASDAQ Global Market.


“Noon Spot Rate” means, on any day, the Noon Spot Rate on such day of the Bank
of Canada for one U.S. dollar expressed in Canadian dollars.


“Parent” means Acorn Energy, Inc., a corporation existing under the laws of the
State of Delaware.


“Parent Common Stock” means the common stock of Parent, par value U.S. $0.01 per
share, that is listed on the NASDAQ.


“Person” shall be broadly interpreted and includes any natural person, legal
person, partnership, limited partnership, joint venture, unincorporated
association or other organization, trust, trustee, executor, administrator or
liquidator, regulatory body or agency, government or governmental agency,
authority or entity, however designated or constituted and whether or not a
legal entity.


“Purchaser” means Coreworx Inc., a corporation existing under the Business
Corporation Act (Ontario).


“Purchaser Parties” means, collectively, Parent and Purchaser.


“Share Accumulation Plan” means the share accumulation plan of the Company dated
March 9, 2006.

 
-68-

--------------------------------------------------------------------------------

 


“Warrant Exchange Shares” means that number of shares of Company Common Stock
equal to the fair value of the Company Warrants as determined by a third party
valuator.


Section 1.02
Sections and Headings



The division of this Plan of Arrangement into sections and the insertion of
headings are for reference purposes only and shall not affect the interpretation
of this Plan of Arrangement. Unless otherwise indicated, any reference in this
Plan of Arrangement to a section or an exhibit refers to the specified section
of or exhibit to this Plan of Arrangement.


Section 1.03
Number, Gender and Persons



In this Plan of Arrangement, unless the context otherwise requires, words
importing the singular number include the plural and vice versa and words
importing any gender include all genders.


Section 1.04 
Currency



Except as expressly indicated otherwise, all sums of money referred to in this
Plan of Arrangement are expressed and shall be payable in Canadian dollars.


Section 1.05 
Time



Time shall be of the essence in each and every matter or thing herein provided.
Unless otherwise indicated, all times expressed herein are local time in
Calgary, Alberta.


Section 1.06
Date for any Action



If the date on which any action is required to be taken hereunder is not a
Business Day in the place where the action is required to be taken, such action
shall be required to be taken on the next succeeding day which is a Business Day
in such place.


ARTICLE II.
ARRANGEMENT


Section 2.01
Binding Effect



This Plan of Arrangement will become effective at, and be binding at and after,
the Effective Time on (i) the Company, (ii) Parent, (iii) the Purchaser, and
(iv) all Company Securityholders.


Section 2.02
Arrangement Agreement



This Plan of Arrangement is made pursuant to, and is subject to the provisions
of, the Arrangement Agreement.


Section 2.03 
Arrangement



The Articles of Arrangement shall be filed and the Certificate shall be issued
with respect to the Arrangement in its entirety.  The Certificate shall be
conclusive evidence that the Arrangement has become effective in accordance with
its terms in the sequence provided herein.  At the Effective Time, the following
shall occur and shall be deemed to occur in the following order without any
further act or formality:

 
-69-

--------------------------------------------------------------------------------

 


Company Warrants


(a)           The Company Warrants shall be exchanged for the Warrant Exchange
Shares.


Company Common Stock


(b)           Each outstanding share of Company Common Stock (that is not held
by a holder who has exercised its Dissent Rights and is ultimately entitled to
be paid the fair value of its shares of Company Common Stock (other than shares
of Company Common Stock held by the Parent or any Subsidiary of the Parent which
Company Common Stock shall not be transferred under the Arrangement and shall be
cancelled at the Effective Time and cease to exist)), will be transferred by the
holder thereof to, and acquired by, Purchaser without any act or formality on
the part of the holders of such Company Common Stock or the Purchaser, free and
clear of all Liens in exchange, with respect to each share of Company Common
Stock held by such holder, in exchange for that fraction of a share of Parent
Common Stock equal to the Exchange Ratio in accordance with Article 4, and the
name of each such holder of Company Common Stock will be removed from the
register of holders of Company Common Stock and added to the register of holders
of Parent Common Stock, as applicable.


(c)           With respect to each share of Company Common Stock transferred and
acquired in accordance with section 2.03(b): (i) the holder thereof shall be
deemed to have executed and delivered all consents, releases, assignments and
waivers, statutory or otherwise required to transfer such share of Company
Common Stock in accordance with section 2.03(b) and such holder shall cease to
be the holder of such transferred Company Common Stock; and (ii) The Purchaser
shall be deemed to be the beneficial owner of all of the shares of Company
Common Stock transferred and acquired in accordance with section 2.03(b), free
and clear of all Liens, and the Purchaser’s name shall be entered on the
register of holders of Company Common Stock as the legal holder thereof.


Company Options


(d)           Each Company Option, if any, that has not been exercised prior to
the Effective Time shall be cancelled and terminated and shall cease to
represent any right or claim whatsoever.


Other Securities


(e)           Any and all other securities of the Company that may be exercised
for, or converted into, shares of capital stock of the Company or shares of
Parent Common Stock including any entitlements under the Share Accumulation Plan
or Shares for Services (other than Company Stock Options and Company Warrants)
shall be fully and finally cancelled and terminated on the Effective Date, and
the holders thereof shall have no further rights or entitlements thereunder.

 
-70-

--------------------------------------------------------------------------------

 


ARTICLE III.
RIGHTS OF DISSENT


Section 3.01
Rights of Dissent



Holders of the Company Common Stock may exercise rights of dissent with respect
to such shares pursuant to and in the manner set forth in section 190 of the
CBCA and this Section 3.1 (the “Dissent Rights”) in connection with the
Arrangement; provided that, notwithstanding subsection 190(5) of the CBCA, the
written objection to the Arrangement Resolution referred to in subsection 190(5)
of the CBCA must be received by the Company not later than 5:00 p.m. (Edmonton
time) on the Business Day preceding the Company Meeting or received by the
Chairman of the Company Meeting before commencement of the Company Meeting.  Any
holders of Company Common Stock who does not so provide written objection to the
Arrangement Resolution before the commencement of the Company Meeting shall not
have a right to dissent with respect to the Arrangement.


Holders of the Company Common Stock who duly exercise such rights of dissent and
who:


(a)           are ultimately determined to be entitled to be paid fair value for
their Company Common Stock shall be deemed to have transferred such Company
Common Stock to the Purchaser in accordance with Section 2.2(b) hereof and shall
be entitled to be paid the fair  value therefor as provided in section 190 of
the CBCA; or


(b)           are ultimately determined not to be entitled, for any reason, to
be paid fair value for their Company Common Stock shall be deemed to have
participated in the Arrangement on the same basis as a non-dissenting holder of
the Company Common Stock and shall receive from the Purchaser the Purchase
Consideration on the basis determined in accordance with, Section 2.2(a) hereof;


but in no case shall Parent, the Purchaser, the Company or any other Person be
required to recognize such holders as holders of Company Common Stock after the
Effective Time, and the names of such holders of Company Common Stock shall be
deleted from the registers of holders of Company Common Stock at the Effective
Time.


For greater certainty, in addition to any other restrictions in section 190 of
the CBCA, no Company Shareholders who has voted in favor of the Arrangement
shall be entitled to dissent with respect to the Arrangement.


ARTICLE IV.
CERTIFICATES


Section 4.01
Company Common Stock



At or promptly after the Effective Date, Parent will deposit with the Depositary
a certificate representing the Parent Common Stock payable and issuable in
accordance with the provisions of Article 2 hereof. On and after the Effective
Time, certificates formerly representing Company Common Stock prior to the
Effective Time (other than shares of Company Common Stock held by Parent or the
Purchaser or any Affiliate thereof) shall cease to represent such shares and
shall represent only the right to receive the consideration therefor specified
in Section 2.2 in accordance with the terms of the Arrangement, subject to
compliance with the requirements set forth in this Article 4.

 
-71-

--------------------------------------------------------------------------------

 


As soon as practicable after the Effective Date, upon a Company Shareholder
depositing with the Depositary certificates representing shares of Company
Common Stock accompanied by a duly-completed Letter of Transmittal and such
other documents and instruments as the Depositary may reasonably require,
Purchaser shall cause the Depositary to deliver, to the Company Shareholder or
otherwise in accordance with the Letter of Transmittal, the share certificates
evidencing the shares of Parent Common Stock to which such Company Shareholder
is entitled in accordance with the terms of the Arrangement.


Section 4.02
Other Securities



At the Effective Time, each and every certificate, document, agreement or other
instrument, if any, formerly representing any and all other securities of the
Company that may be exercised for, or converted into, shares of capital stock of
the Company or shares of Parent Common Stock, shall be and shall be deemed to be
cancelled, void and of no further force and effect without any further
authorization, act or formality.


Section 4.03
Lost Certificates



If any certificate which immediately prior to the Effective Time represented
outstanding shares of Company Common Stock that were exchanged pursuant to
Article 2 hereof, has been lost, stolen or destroyed, upon the making of an
affidavit of that fact by the person claiming such certificate to be lost,
stolen or destroyed, the Depositary will, subject to the terms hereof, issue in
exchange for such lost, stolen or destroyed certificate, a certificate
representing the shares of Parent Common Stock payable in respect thereof.  When
authorizing such issuance in exchange for any lost, stolen or destroyed
certificate, the Person to whom a certificate representing shares of Parent
Common Stock to be issued shall, as a condition precedent to the issuance
thereof, give a bond satisfactory to the Depositary and Parent in such sum as
Parent may reasonably direct or otherwise indemnify the Depositary, the Company
and Purchaser Parties in a manner satisfactory to them against any claim that
may be made against any of them with respect to the certificate alleged to have
been lost, stolen or destroyed.


Section 4.04
Unclaimed Certificates



Notwithstanding any of the other provisions hereof, any certificate which
immediately prior to the Effective Time represented outstanding shares of
Company Common Stock (other than shares of Company Common Stock held by Parent
or the Purchaser or any Affiliate thereof) that has not been surrendered with
all other documents and instruments required by this Article 4 on or prior to
the sixth anniversary of the Effective Date, shall cease to represent a claim or
interest of any kind or nature against the Company or any Purchaser Party and
the right of such Company Shareholder to receive shares of Parent Common Stock,
shall, on the sixth anniversary of the Effective Date, be deemed to have been
surrendered and forfeited to Purchaser, together with all entitlements to
dividends, distributions and any interest thereon held for such former Company
Shareholder, for no consideration.


Section 4.05
Withholding Rights



Purchaser and the Depositary shall be entitled to deduct and withhold from any
consideration payable to any Company Shareholder, such amounts as Purchaser or
the Depositary is required to deduct and withhold with respect to such payment
under applicable Tax Laws. To the extent that amounts are so withheld, such
withheld amounts shall be treated for all purposes hereof as having been paid to
the Company Shareholder in respect of which such deduction and withholding was
made, provided that such withheld amounts are actually remitted to the
appropriate taxing authority.

 
-72-

--------------------------------------------------------------------------------

 

ARTICLE V.
AMENDMENTS


Section 5.01
Amendments to Plan of Arrangement



The Company reserves the right to amend, modify and/or supplement this Plan of
Arrangement at any time and from time to time prior to the Effective Date,
provided that each such amendment, modification and/or supplement must be (i)
set out in writing, (ii) approved by Parent, (iii) filed with the Court and, if
made following the Company Meeting, approved by the Court and (iv) communicated
to the Company Shareholders and the Company Optionholders.


Any amendment, modification or supplement to this Plan of Arrangement may be
proposed by the Company at any time prior to the Company Meeting (provided that
Parent shall have consented thereto) with or without any other prior notice or
communication, and if so proposed and accepted by the Company Shareholders and
the Company Optionholders voting at the Company Meeting (other than as may be
required under the Interim Order), shall become part of this Plan of Arrangement
for all purposes.


Any amendment, modification or supplement to this Plan of Arrangement that is
approved by the Court following the Company Meeting shall be effective only if
(i) it is consented to by each of the Company and Parent and (ii) if required by
the Court, it is communicated to or consented to by the Company Shareholders and
the Company Optionholders.


ARTICLE VI.
FURTHER ASSURANCES


Section 6.01
Further Assurances



Notwithstanding that the transactions and events set out herein shall occur and
be deemed to occur in the order set out in this Plan of Arrangement without any
further act or formality, each of the parties to the Arrangement Agreement shall
make, do and execute, or cause to be made, done and executed, all such further
acts, deeds, agreements, transfers, assurances, instruments or documents as may
reasonably be required by any of them in order further to document or evidence
any of the transactions or events set out herein.

 
-73-

--------------------------------------------------------------------------------

 